Exhibit 10.1

[EXECUTION COPY]

 

 

 

CREDIT AGREEMENT

dated as of

February 20, 2019,

among

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY,

SEAGATE HDD CAYMAN,

as the Borrower,

The Lenders Party Hereto,

THE BANK OF NOVA SCOTIA,

as Administrative Agent, an Arranger and a Bookrunner

Bank of America, N.A., BNP Paribas Securities Corp., and Morgan Stanley Senior
Funding, Inc., as Syndication Agents, and

MUFG Bank, Ltd. and Wells Fargo Bank, National Association, as Documentation
Agents

 

 

Merrill Lynch, Pierce, Fenner & Smith, Incorporated, BNP Paribas Securities
Corp., Morgan Stanley Senior Funding, Inc., MUFG Bank, Ltd. and Wells Fargo
Bank, National Association, as Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01 Defined Terms

     1  

SECTION 1.02 Classification of Loans and Borrowings

     32  

SECTION 1.03 Terms Generally

     32  

SECTION 1.04 Accounting Terms; GAAP

     33  

SECTION 1.05 Exchange Rates

     33  

SECTION 1.06 Divisions

     34  

ARTICLE II The Credits

     34  

SECTION 2.01 Commitments

     34  

SECTION 2.02 Loans and Borrowings

     34  

SECTION 2.03 Requests for Revolving Borrowings

     35  

SECTION 2.04 Swingline Loans

     36  

SECTION 2.05 Letters of Credit

     37  

SECTION 2.06 Funding of Borrowings

     43  

SECTION 2.07 Interest Elections

     44  

SECTION 2.08 Termination and Reduction of Commitments

     45  

SECTION 2.09 Repayment of Loans; Evidence of Debt

     46  

SECTION 2.10 Prepayment of Loans

     47  

SECTION 2.11 Fees

     48  

SECTION 2.12 Interest

     49  

SECTION 2.13 Alternate Rate of Interest

     50  

SECTION 2.14 Increased Costs

     51  

SECTION 2.15 Break Funding Payments

     53  

SECTION 2.16 Taxes

     53  

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     55  

SECTION 2.18 Mitigation Obligations; Replacement of Lenders

     57  

SECTION 2.19 Change in Law

     58  

SECTION 2.20 Revolving Commitment Increases

     58  

SECTION 2.21 [RESERVED]

     60  

SECTION 2.22 Defaulting Lenders

     60  

SECTION 2.23 Maturity Date Extension

     63  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

ARTICLE III Representations and Warranties

     64  

SECTION 3.01 Organization; Powers

     64  

SECTION 3.02 Authorization; Enforceability

     64  

SECTION 3.03 Governmental Approvals; No Conflicts

     64  

SECTION 3.04 Financial Condition; No Material Adverse Change

     65  

SECTION 3.05 Properties

     65  

SECTION 3.06 Litigation and Environmental Matters

     65  

SECTION 3.07 Compliance with Laws and Agreements

     66  

SECTION 3.08 Investment Company Status

     66  

SECTION 3.09 Taxes

     66  

SECTION 3.10 ERISA

     66  

SECTION 3.11 Disclosure

     66  

SECTION 3.12 Subsidiaries

     67  

SECTION 3.13 Insurance

     67  

SECTION 3.14 Labor Matters

     67  

SECTION 3.15 Sanctioned Persons, etc.

     67  

SECTION 3.16 USA PATRIOT Act, Etc.

     68  

ARTICLE IV Conditions

     68  

SECTION 4.01 Conditions to Initial Borrowing

     68  

SECTION 4.02 Each Credit Event

     70  

ARTICLE V Affirmative Covenants

     71  

SECTION 5.01 Financial Statements and Other Information

     71  

SECTION 5.02 Notices of Material Events

     73  

SECTION 5.03 [RESERVED]

     73  

SECTION 5.04 Existence; Conduct of Business

     73  

SECTION 5.05 Payment of Obligations

     74  

SECTION 5.06 Maintenance of Properties

     74  

SECTION 5.07 Insurance

     74  

SECTION 5.08 Further Assurances

     74  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 5.09 Books and Records; Inspection Rights

     74  

SECTION 5.10 Compliance with Laws

     74  

SECTION 5.11 Use of Proceeds of Loans and Letters of Credit

     75  

SECTION 5.12 Senior Obligations

     75  

SECTION 5.13 Additional Subsidiaries

     75  

ARTICLE VI Negative Covenants

     76  

SECTION 6.01 Indebtedness

     76  

SECTION 6.02 Liens

     78  

SECTION 6.03 Fundamental Changes

     80  

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions

     80  

SECTION 6.05 Asset Sales

     82  

SECTION 6.06 Swap Agreements

     83  

SECTION 6.07 Restricted Payments

     84  

SECTION 6.08 Transactions with Affiliates

     84  

SECTION 6.09 Restrictive Agreements

     85  

SECTION 6.10 Amendment of Material Documents

     86  

SECTION 6.11 Interest Coverage Ratio

     86  

SECTION 6.12 Total Leverage Ratio

     86  

SECTION 6.13 Minimum Liquidity

     86  

SECTION 6.14 OFAC Compliance

     86  

ARTICLE VII Events of Default

     86  

SECTION 7.01 Events of Default

     86  

SECTION 7.02 Exclusion of Immaterial Subsidiaries

     89  

ARTICLE VIII The Administrative Agent

     89  

SECTION 8.01 The Administrative Agent as Agent

     89  

SECTION 8.02 The Administrative Agent as Lender

     89  

SECTION 8.03 No Duties

     90  

SECTION 8.04 Reliance by the Agent and Exculpation

     90  

SECTION 8.05 Delegation of Agent’s Obligations

     90  

SECTION 8.06 Successor

     91  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8.07 Credit Decisions

     91  

SECTION 8.08 Limitations on Obligations of Certain Transaction Parties

     91  

SECTION 8.09 Guarantee Matters

     92  

SECTION 8.10 Certain ERISA Matters

     92  

ARTICLE IX Miscellaneous

     93  

SECTION 9.01 Notices

     93  

SECTION 9.02 Waivers; Amendments

     94  

SECTION 9.03 Expenses; Indemnity; Damage Waiver

     96  

SECTION 9.04 Successors and Assigns

     98  

SECTION 9.05 Survival

     103  

SECTION 9.06 Counterparts; Integration; Effectiveness

     103  

SECTION 9.07 Severability

     104  

SECTION 9.08 Right of Setoff

     104  

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process

     104  

SECTION 9.10 WAIVER OF JURY TRIAL

     105  

SECTION 9.11 Headings

     105  

SECTION 9.12 Confidentiality

     106  

SECTION 9.13 Interest Rate Limitation

     106  

SECTION 9.14 Judgment Currency

     107  

SECTION 9.15 USA PATRIOT Act

     107  

SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     107  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page

Schedule 2.01

  Lenders and Initial Commitments  

Schedule 3.06

  Disclosed Matters  

Schedule 3.12

  Subsidiaries  

Schedule 6.01

  Existing Indebtedness  

Schedule 6.02

  Existing Liens       

Schedule 6.04

  Existing Investments  

Schedule 6.09

  Existing Restrictive Agreements  

Exhibit A

  Form of Assignment and Acceptance Agreement  

Exhibit B

  Form of U.S. Guarantee Agreement  

Exhibit C

  Form of Indemnity, Subrogation and Contribution Agreement  

Exhibit D

  Form of Borrower Request  

Exhibit E

  Form of Issuance Request  

Exhibit F

  Form of Interest Election Request  

Exhibit G

  Form of Certificate of Financial Officer  

Exhibit H

  Form of Promissory Note  

 

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of February 20, 2019 (this “Agreement”), among
SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY, an Irish public limited company
(“STX”), SEAGATE HDD CAYMAN, an exempted limited liability company incorporated
under the laws of the Cayman Islands (the “Borrower”), the various financial
institutions and other Persons from time to time parties hereto (the “Lenders”)
and THE BANK OF NOVA SCOTIA (“Scotiabank”), as administrative agent (in such
capacity, “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower Loans (such capitalized term, and other terms used in the preamble and
these recitals to have the meanings set forth in Article I) in an aggregate
principal amount not to exceed the Revolving Commitment; and

WHEREAS, the Lenders and the Issuing Banks are willing, on the terms and subject
to the conditions hereinafter set forth, to extend the Commitments and make
Loans to the Borrower and issue (or participate in) Letters of Credit;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.20.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (except in the case of the
determination of the Adjusted LIBO Rate for purposes of clause (c) of the
definition of the term “Alternate Base Rate”, rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Scotiabank, in its capacity as administrative agent
for the Lenders hereunder, and its successors in such capacity as provided in
Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, (i) no individual shall be deemed to be an
Affiliate of a Person solely by reason of his or her being an officer or
director of such Person and (ii) Thanachart Bank shall be deemed to be an
Affiliate of The Bank of Nova Scotia.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a
one-month Interest Period (to the extent such rate is available) on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%. Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means any currency that is freely available, freely
transferable and freely convertible into dollars and in which dealings in
deposits are carried on in the New York, London or Tokyo interbank markets,
provided that such currency is reasonably acceptable to the Administrative Agent
and the applicable Issuing Bank.

“Alternative Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn and unexpired amount of all outstanding
Alternative Currency Letters of Credit at such time plus (b) the Dollar
Equivalent of the aggregate principal amount of all LC Disbursements in respect
of Alternative Currency Letters of Credit that have not yet been reimbursed at
such time.

“Alternative Currency Letter of Credit” means a Letter of Credit denominated in
an Alternative Currency.

“Anti-Terrorism Order” means United States Executive Order No. 13224.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread,” “ABR Spread” or “Commitment Fee Rate,” as the case may be,
based upon the corporate issuer rating (or the equivalent thereof) (referred to
as the “Issuer Ratings”) of the Borrower or one of its parent entities issued by
Moody’s and S&P, respectively, applicable on such date to the Borrower or one of
its parent entities, as applicable:

 

Issuer Rating

   Eurodollar
Spread     ABR
Spread     Commitment Fee
Rate  

Category 1

 

Equal to or higher than:

BBB by S&P

Baa2 by Moody’s

     1.125 %      0.125 %      0.150 % 

Category 2

 

BBB- by S&P

Baa3 by Moody’s

     1.375 %      0.375 %      0.200 % 

Category 3

 

BB+ by S&P

Ba1 by Moody’s

     1.625 %      0.625 %      0.250 % 

Category 4

 

BB by S&P

Ba2 by Moody’s

     1.875 %      0.875 %      0.325 % 

Category 5

 

Equal to or lower than:

BB- by S&P

Ba3 by Moody’s

     2.375 %      1.375 %      0.400 % 

The initial Applicable Margin payable for (i) ABR Loans will be 0.375% per
annum, and (ii) Eurodollar Loans will be 1.375% per annum. The initial
Commitment Fee Rate payable on the unused Commitment amounts will be 0.20% per
annum.

Upon delivery of the compliance certificate pursuant to clause (c) of
Section 5.01 for the first full fiscal quarter occurring after the Effective
Date, the Applicable Margin and Commitment Fee Rate will be as specified in
accordance with the grid above.

For purposes of the foregoing, if on any date Moody’s and S&P shall have in
effect Issuer Ratings within different Categories, the Applicable Margin and
Commitment Fee Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Margin and Commitment Fee Rate shall be determined by reference
to the Category next lower than that of the higher of the two ratings. If either
Moody’s or S&P shall not have an Issuer Rating in effect (other than by reason
of the last sentence of this clause), then such rating agency shall be deemed to
have established a rating in Category 5. If the Issuer Rating established or
deemed to have been established by a rating agency shall be changed (other than
as a result of a change in the rating system of such rating agency), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to delivery of financial information or otherwise. Each change in the
Applicable Margin and Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of a rating agency shall change, or if such rating agency shall cease to
be in the business of rating borrowers, then the Borrower and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin and commitment fee
shall be determined by reference to the rating most recently in effect prior to
such change or cessation.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time with respect to any Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments
after such termination or expiration.

“Assignment and Acceptance Agreement” means the Assignment and Acceptance
Agreement in substantially the form of Exhibit A hereto.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the rate of interest then most recently
established by the Administrative Agent in New York as its base rate for dollars
loaned in the United States. The Base Rate is not necessarily intended to be the
lowest rate of interest determined by the Administrative Agent in connection
with extensions of credit.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership to the extent required by the Beneficial Ownership Regulation, which
certification shall be substantially similar in substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers included as
Appendix A to the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA; (b) a “plan” as defined in and subject to
Section 4975 of the Code; or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bookrunner” means each of Scotiabank and the Lenders listed on Schedule 2.01
hereto, in their capacities as the Bookrunners.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 substantially the form of Exhibit D hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Calculation Date” means (a) the last Business Day of each calendar month and
(b) if on the last Business Day of any calendar week the total Revolving
Exposures exceed 75% of the total Revolving Commitments (giving effect to any
reductions in the Revolving Commitments scheduled to occur on such day), such
Business Day.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of
STX, the Borrower and the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of STX for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by STX, the
Borrower and the Subsidiaries during such period, provided that the term
“Capital Expenditures” (i) shall be net of landlord construction allowances,
(ii) shall not include expenditures to the extent they are made with the
proceeds of the issuance of Equity Interests of STX, the Borrower or any
Subsidiary after the Effective Date, (iii) shall not include expenditures of
proceeds of insurance settlements, condemnation awards and other settlements in
respect of lost, destroyed, damaged or condemned assets, equipment or other
property to the extent such expenditures are made to replace or repair such
lost, destroyed, damaged or condemned assets, equipment or other property or
otherwise to acquire assets useful in the business of STX, the Borrower or any
Subsidiary within 365 days of receipt of such proceeds, (iv) shall not include
the purchase price of equipment to the extent the consideration therefor
consists of used or surplus equipment being traded in at such time or the
proceeds of a concurrent sale of such used or surplus equipment, in each case in
the ordinary course of business, and (v) shall not include expenditures to the
extent they are made with the proceeds of sales of assets outside the ordinary
course of business that are permitted by Section 6.05.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all leases that would have been treated as operating leases under
GAAP on the date hereof shall continue to be so treated notwithstanding any
change in GAAP that would re-classify such leases as capital leases.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in dollars, with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

“Cash Management Obligations” has the meaning assigned to such term in
clause (c) of the definition of the term “Obligations”.

“Cash-Pay Preferred Equity” means any preferred shares or other preferred Equity
Interests that are issued by STX or ST and that require the payment of mandatory
cash dividends.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“Certificate of Financial Officer” means a Certificate of Financial Officer in
substantially the form of Exhibit G hereto, or such other form as the Borrower
and Administrative Agent shall agree to.

“CFC Subsidiary” means, with respect to any U.S. Subsidiary, a direct or
indirect subsidiary of such U.S. Subsidiary that is a controlled foreign
corporation within the meaning of Section 957 of the Code.

“Change in Control” means:

(a)    the failure of STX to own, directly or indirectly, 100% of the Equity
Interests in the Borrower;

(b)    the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date
hereof), of Equity Interests in STX representing greater than 35% of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in STX;

(c)    occupation of a majority of the seats (other than vacant seats) on the
board of directors of STX or the Borrower by Persons who were neither
(i) nominated by at least a majority of the board of directors of STX, SDST or
the Borrower, as applicable, nor (ii) appointed by a vote of a majority of
directors so nominated; or

(d)    the occurrence of a “Change of Control” or “Change of Control Trigger
Event” (or similar terms) in each case as defined in any applicable Senior Note
Document or any document governing or evidencing any extension, renewal,
refinancing or replacement of any Senior Notes permitted pursuant to
Section 6.01(a)(ii), in each case solely to the extent such “Change of Control”
or “Change of Control Trigger Event” (or similar term) gives the holders of such
Indebtedness the right to accelerate such Indebtedness or to have such
Indebtedness repurchased or otherwise retired or repaid by the issuer thereof or
a third-party on such issuer’s behalf.

 

6



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. Whenever
there is a reference in this Agreement to the adoption of any applicable law,
rule, or regulation, or any change in any applicable law, rule, or regulation,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
LIBO lending office) or any Issuing Bank with any request or directive (whether
or not having the force of law) made after the Effective Date, notwithstanding
anything contained herein to the contrary, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, guidelines, or directives in
connection therewith shall be deemed to have gone into effect and adopted after
the Effective Date, and (ii) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States (or foreign) regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law,” regardless of the date
enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or Swingline Commitment.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Commitment and (b) with respect to any Swingline Lender, its Swingline
Commitment.

“Commitment Fee Rate” means the rate applicable to the payment of commitment
fees as set forth in the definition of Applicable Margin.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the sum of (i) the interest expense (including imputed interest expense in
respect of Capital Lease Obligations and the implied interest in respect of
Permitted Receivables Financings) of STX, the Borrower and the Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP, plus
(ii) any interest accrued during such period in respect of Indebtedness of STX,
the Borrower or any Subsidiary that is required to be capitalized rather than
included in such consolidated interest expense for such period in accordance
with GAAP, plus (iii) any cash payments made during such period in respect of
obligations referred to in clause (b)(ii) below that were amortized or accrued
in a previous period, plus (iv) to the extent not otherwise included,
commissions, discounts, yields and other fees, charges and amounts incurred in
connection with any Permitted Receivables Financing during such period that are
payable to any Person other than STX, the Borrower or any Subsidiary and any
other amounts for such period that are comparable to or in the nature of
interest under any Permitted Receivables Financing (including losses on the sale
of assets relating to any Permitted Receivables Financing accounted for as a
“true sale”), minus (b) the sum of (i) to the extent included in such
consolidated interest expense for such period, non-cash amounts attributable to
amortization of financing costs paid in a previous period, plus (ii) to the
extent included in such consolidated interest expense for such period, non-cash
amounts attributable to amortization of debt discounts or accrued interest or
dividends payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i) consolidated interest expense for such period (including, to the extent not
otherwise included in consolidated interest expense for such period,
commissions, discounts, yields and other fees, charges and amounts incurred
during such period in connection with any Permitted Receivables Financing that
are payable to any Person other than STX, the Borrower or any Subsidiary and any
other amounts for such period comparable to or in the nature of interest under
any Permitted Receivables Financing (including losses on the sale of assets
relating to any Permitted Receivables Financing accounted for as a “true sale”)
and any non-cash accruals, capitalizations, amortizations or similar adjustments
made under the definition of “Consolidated Cash Interest Expense”),

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period,

(iv) all extraordinary charges during such period,

(v) non-cash expenses during such period resulting from (A) the grant of stock
or stock options to management and employees of STX, the Borrower or any
Subsidiary or (B) the treatment of such options under variable plan accounting,

(vi) the aggregate amount of deferred financing expenses for such period,

 

8



--------------------------------------------------------------------------------

(vii) all other non-cash charges, non-cash expenses or non-cash losses of STX,
the Borrower or any Subsidiary for such period (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of or a reserve for cash charges for any future period), provided,
however, that cash payments made in such period or in any future period (other
than payments made under the terms of the Deferred Compensation Plans to, or for
the benefit of, participants in such Deferred Compensation Plans) in respect of
such non-cash charges, expenses or losses (excluding any such charge, expense or
loss incurred in the ordinary course of business that constitutes an accrual of
or a reserve for cash charges for any future period) shall be subtracted from
Consolidated Net Income in calculating Consolidated EBITDA in the period when
such payments are made, and

(viii) any non-recurring fees, expenses or charges realized by STX, the Borrower
or any Subsidiary for such period related to any offering of Equity Interests or
incurrence of Indebtedness permitted to be issued or incurred under Section 6.01
(whether or not successful) or any acquisitions or dispositions by STX, the
Borrower or any Subsidiary permitted hereunder and fees, expenses and charges
related to the execution, delivery and performance of the Loan Documents by STX
and the Borrower, and

minus (b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period,

(ii) interest income for such period and

(iii) all non-cash items increasing Consolidated Net Income for such period
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to clause (a)(vii) above),

all determined on a consolidated basis in accordance with GAAP. For purposes of
calculating the Total Leverage Ratio or the Interest Coverage Ratio as of any
date, if STX, the Borrower or any Subsidiary has made any Material Acquisition
permitted by Section 6.04 or any Material Sale outside of the ordinary course of
business permitted by Section 6.05 during the period of four consecutive fiscal
quarters ending on the date on which the most recent fiscal quarter ended,
Consolidated EBITDA for the relevant period for testing compliance shall be
calculated after giving pro forma effect thereto, as if such Material
Acquisition or Material Sale outside of the ordinary course of business (and any
related incurrence, repayment or assumption of Indebtedness with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of the relevant period
for testing compliance. Any pro forma calculations pursuant to the immediately
preceding sentence shall be determined in good faith by a Financial Officer of
the Borrower and may include adjustments (A) for all purposes under this
Agreement, for operating expense reductions that would be permitted pursuant to
Article XI of Regulation S-X under the Securities Act of 1933, as amended, or
(B) for all purposes under this Agreement other than for purposes of determining
whether any acquisition complies with clause (p)(ii)(A) of Section 6.04, to
eliminate the actual, historical operating expenses attributable to any lease or
other contract, any personnel or any facility as a direct result of the
termination of such lease or other contract, the termination of such personnel
or the closing of such facility, in each case only if such termination or
closing has been effected within three months after an acquisition in connection
with such acquisition, provided that the Borrower’s calculation of such
adjustments is set forth in a certificate signed by a Financial Officer of the
Borrower.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of STX,
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, provided that, except as otherwise provided in
the definition of Consolidated EBITDA with respect to the calculation of the
Total Leverage Ratio or the Interest Coverage Ratio, there shall be excluded
from such net income or loss (a) the income of any Person (that is not a
Subsidiary) in which any other Person (other than STX, the Borrower or any
Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to STX, the Borrower or any
Subsidiary by such Person during such period, and (b) the income or loss of any
Person accrued prior to the date on which it becomes a Subsidiary or is merged
into or consolidated with STX, the Borrower or any Subsidiary or the date on
which such Person’s assets are acquired by STX, the Borrower or any Subsidiary.

“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and its subsidiaries on such date determined on a consolidated basis in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlling” and “Controlled” have meanings correlative thereto.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” shall mean, at any time, a Lender (a) that has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Loan and/or to make a payment to an Issuing Bank in respect of a
Letter of Credit or to a Swingline Lender in respect of a Swingline Loan (each a
“funding obligation”), (b) that has notified the Administrative Agent or the
Borrower, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on, its obligation to fund generally
under any other loan agreement, credit agreement or other financing agreement,
(c) that has, for three or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, (d) with
respect to which a Lender Insolvency Event has occurred and is continuing, or
(e) that has become the subject of a Bail-in Action.

“Deferred Compensation Plans” means (a) the deferred compensation plan dated as
of January 1, 2002, of Seagate US LLC (as amended, waived, supplemented or
otherwise modified from time to time), (b) any other plan established in lieu
of, or to renew or replace, in whole or in part, any plan referred to in clause
(a) above or this clause (b) and (c) any Guarantee by STX or any Subsidiary of
any obligation under any Deferred Compensation Plan referred to in clause (a) or
(b) above.

 

10



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agent” means the Lender listed on Schedule 2.01 hereto, in its
capacity as the Documentation Agent.

“Dollar Equivalent” means, on any date of determination, (a) for the purposes of
determining compliance with Article VI or the existence of an Event of Default
under Article VII, with respect to any amount denominated in a currency other
than dollars, the equivalent in dollars of such amount, determined in good faith
by the Borrower in a manner consistent with the way such amount is or would be
reflected on the audited consolidated financial statements delivered pursuant to
Section 5.01(a) for the fiscal year in which such determination is made, and
(b) for the purposes of Article II, with respect to any amount denominated in an
Alternative Currency, the equivalent in dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05(a) using the applicable
Exchange Rate with respect to such Alternative Currency.

“dollars” or “$” refers to lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date upon which the conditions in Section 4.01 have
been satisfied or waived by the Lenders.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or other legally enforceable
requirements issued, promulgated or entered into by or with any Governmental
Authority, relating to the protection of the environment, preservation or
reclamation of natural resources or the presence, management, Release or
threatened Release of any Hazardous Material.

“Environmental Liability” means any liabilities, obligations, damages, claims,
actions, suits, judgments or orders, contingent or otherwise (including any
costs of environmental remediation, administrative oversight costs, fines,
penalties or indemnities), of STX, the Borrower or any Subsidiary resulting from
or relating to (a) the non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

11



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan that is
subject to Title IV of ERISA (other than an event for which the 30-day notice
period is waived), (b) any failure by any Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Plan whether or not waived, (c) the filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan, (d) the incurrence by
the Borrower or any ERISA Affiliate of any liability under Title IV of ERISA
with respect to the termination of any Plan, (e) a determination that any Plan
is, or is expected to be, in “at-risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (f) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA, (g) the incurrence by the Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan or (h) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent (within the meaning of Section 4245 of ERISA),
or in endangered or critical status (within the meaning of Section 305 of
ERISA).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

12



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into dollars, as set
forth at approximately 11:00 a.m., New York City time, on such day on the
applicable Reuters World Spot Page. In the event that any such rate does not
appear on any Reuters World Spot Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
reasonably selected by the Administrative Agent in consultation with the
Borrower for such purpose or, at the discretion of the Administrative Agent in
consultation with the Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 10:00 a.m., local
time, on such day for the purchase of the applicable Alternative Currency for
delivery two Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
from, or the grant of a security interest by (as applicable) such Guarantor
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one Swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swaps for which such guaranty or security interest is or becomes illegal.

“Excluded Taxes” means any of the following taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
Cayman Islands withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16 amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office. (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(f) and
(d) any withholding Taxes imposed under FATCA.

“Extending Lender” has the meaning assigned to such term in Section 2.23.

 

13



--------------------------------------------------------------------------------

“FATCA” means (i) Sections 1471 through 1474 of the Code, as in effect on the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and the Common Reporting
Standard issued by the Organisation of Economic Co-operation and Development
(“CRS”), and (ii) any fiscal or regulatory legislation, rules, guidance notes or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code or CRS.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Administrative Agent’s Fee Letter, dated January 9, 2019,
between the Borrower and the Administrative Agent.

“Finance Parties” means (a) each Lender (and any Affiliate of such Lender to
which any Cash Management Obligation is owed), (b) each Issuing Bank, (c) the
Administrative Agent, (d) each counterparty to any Swap Agreement with a Loan
Party the obligations under which constitute Obligations, (e) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document, (f) each counterparty to any Platinum Lease with a Loan Party the
obligations under which constitute Obligations and (g) the successors and
assigns of each of the foregoing.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of STX or the Borrower, as
the case may be.

“Fitch” means Fitch Ratings, Inc.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than (a) the United States of America (including any State
thereof and the District of Columbia) or (b) the Cayman Islands.

“Foreign Subsidiary Guarantee Agreement” means an agreement between any Foreign
Subsidiary and the Administrative Agent that (a) provides a Guarantee of the
Obligations by such Foreign Subsidiary in favor of, and other rights and
benefits to, the Administrative Agent and the other Finance Parties
substantially the same as the Guarantee of the Obligations and the other rights
and benefits provided by the U.S. Guarantee Agreement (except as prohibited by
applicable law) and (b) is otherwise in form and substance reasonably
satisfactory to the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“Funded Indebtedness” means, as of any date, the sum of (a) the aggregate
principal amount of Indebtedness of STX, the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP,
(b) without duplication, the aggregate amount of any Guarantee by STX, the
Borrower or any Subsidiary of any such Indebtedness of any other Person,
(c) without duplication, the principal amount of any Permitted Receivables
Financing as of such date and (d) without duplication, the aggregate liquidation
value (or equivalent thereof) of Cash-Pay Preferred Equity (including any
deferred dividend payments with respect thereto) as of such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guarantee Agreements” means (a) with respect to each U.S. Loan Party, each Loan
Party organized under the laws of the Cayman Islands and each other Loan Party
reasonably designated by the Administrative Agent, the U.S. Guarantee Agreement
and (b) with respect to each other Loan Party, a Foreign Subsidiary Guarantee
Agreement.

“Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from each Loan Party a
counterpart of each of (i) the applicable Guarantee Agreement, and (ii) in the
case of any Loan Party that executes the U.S. Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement.

(b) within 30 days after the request therefor by the Administrative Agent (or
such longer period as the Administrative Agent may agree in its discretion), the
Borrower shall have delivered to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Finance Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this definition as the Administrative Agent may
reasonably request.

 

15



--------------------------------------------------------------------------------

Notwithstanding anything in this definition to the contrary, (i) no Guarantee by
any Person shall be required pursuant to this definition if the Administrative
Agent determines, after consultation with the Borrower, that (a) providing such
Guarantee would (x) violate the law of the jurisdiction in which the Person
providing such Guarantee, (y) violate the terms of any material contract binding
on STX, the Borrower or any Subsidiary, or (z) result in a material adverse tax
consequence to the Person providing such Guarantee, or (b) the cost to STX, the
Borrower or any Subsidiary of providing such Guarantee would be excessive in
view of the related benefits to be received by the Lenders therefrom, and
(iii) no Obligation of any U.S. Loan Party shall be required to be Guaranteed by
any CFC Subsidiary or any Qualified CFC Holding Company, in each case of any
U.S. Subsidiary.

“Guarantors” means, collectively, as of the Effective Date, STX, ST, SGT, SDST,
Seagate Technology (US), STI, Seagate Technology (Ireland), a limited company
incorporated in the Cayman Islands, Seagate Technology LLC, a Delaware limited
liability company, Seagate International (Johor) Sdn. Bhd., a limited company
incorporated in Malaysia, Seagate Technology (Thailand) Limited, a limited
company incorporated in Thailand, Seagate Singapore International Headquarters
Pte. Ltd., a private limited company incorporated in Singapore and all other
direct and indirect Subsidiaries of STX required to deliver a guaranty of the
Obligations pursuant to Section 5.13 of this Agreement.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes, and all substances or wastes
regulated due to their harmful or deleterious nature or characteristics pursuant
to any applicable Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.

“ICE” is defined in the definition of LIBO Rate.

“Immaterial Subsidiary” means, on any day, a Subsidiary that holds less than
2.50% of the Consolidated Total Assets as of the last day of the fiscal quarter
of STX most recently ended prior to such day, provided that the term “Immaterial
Subsidiary” shall not include any wholly-owned Subsidiary that has executed and
delivered to the Administrative Agent a Guarantee Agreement (or, if applicable,
a supplement thereto) and satisfied the Guarantee Requirement (to the extent
applicable to such Subsidiary).

 

16



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business and any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, (k) the amount of
all Permitted Receivables Financings of such Person and (l) all Cash-Pay
Preferred Equity. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Notwithstanding anything to the contrary in this paragraph, the term
“Indebtedness” shall not include (i) obligations under Swap Agreements,
(ii) agreements providing for indemnification, purchase price adjustments or
similar obligations incurred or assumed in connection with the acquisition or
disposition of assets or stock, (iii) liabilities incurred under the Deferred
Compensation Plans or (iv) liabilities customarily incurred under the Platinum
Leases.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement in substantially the form of Exhibit C
hereto.

“Interest Coverage Ratio” means, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters of STX ended on such
date for which financial statements have been delivered pursuant to Section 5.01
to (b) Consolidated Cash Interest Expense for such period.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 in substantially
the form of Exhibit F hereto.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect, provided that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Period” means any period (a) commencing on the first day on
which (x) two or more of the Issuer Ratings are Investment Grade Ratings and
(y) no Default or Event of Default has occurred and is continuing and (b) ending
on the date on which two or more of the Issuer Ratings are no longer Investment
Grade Ratings.

“Investment Grade Ratings” means that two or more of the following Issuer
Ratings have been concurrently established by the applicable rating agencies:
BBB- (or, for purposes of Section 6.05, BBB) or higher from S&P, Baa3 (or, for
purposes of Section 6.05, Baa2) or higher from Moody’s and/or BBB- (or, for
purposes of Section 6.05, BBB) or higher from Fitch, provided that solely for
purposes of determining the Permitted Priority Debt Amount, “Investment Grade
Ratings” means that at least one rating agency has an Issuer Rating of BBB- or
higher by S&P or Baa3 or higher by Moody’s or BBB- or higher by Fitch.

“Issuance Request” means an Issuance Request in substantially the form of
Exhibit E hereto.

“Issuer Ratings” is defined in the definition of Applicable Margin.

“Issuing Bank” means, as the context may require, (a) Scotiabank, with respect
to Letters of Credit issued by it, and (b) any other Lender that becomes an
Issuing Bank pursuant to Section 2.05(l), with respect to Letters of Credit
issued by it, and, in each case, its successors in such capacity as provided in
Section 2.05(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn and
unexpired amount of all outstanding Letters of Credit denominated in dollars at
such time plus (b) the aggregate amount of all LC Disbursements that were made
in dollars and that have not yet been reimbursed by or on behalf of the Borrower
at such time plus (c) the Alternative Currency LC Exposure at such time. The LC
Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

 

18



--------------------------------------------------------------------------------

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) an entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund that invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (c) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 9.04 or Section 2.20, other
than any such Person that ceases to be a party hereto pursuant to Section 9.04.
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London Interbank Offered Rate (or a comparable or successor rate
which is approved by the Administrative Agent ) as published by Intercontinental
Exchange (ICE) Benchmark Administration Limited (“ICE”) (or the successor
thereto, or other commercially available source providing quotations of such
rate as selected by the Administrative Agent from time to time) applicable to
dollar deposits in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. Notwithstanding the forgoing, if the LIBO Rate shall be less
than zero, then such rate shall be deemed zero for purposes hereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

19



--------------------------------------------------------------------------------

“Liquidity Amount” means, as of any date,

(a) during any Investment Grade Period, an amount equal to the aggregate amount
of cash, cash equivalents and short-term investments not subject to a Lien or
security interest in favor of any Person that would be reflected as cash, cash
equivalents or short-term investments on a consolidated balance sheet of STX
prepared in accordance with GAAP, owned by the Borrower and its subsidiaries
(other than the SPE Subsidiaries) on such date; and

(b) during any Non-Investment Grade Period, an amount equal to (i) the sum of
(A) the aggregate amount of cash, cash equivalents and short-term investments
not subject to a Lien or security interest in favor of any Person that would be
reflected as cash, cash equivalents or short-term investments on a consolidated
balance sheet of STX prepared in accordance with GAAP, owned by the Borrower and
its subsidiaries (other than the SPE Subsidiaries) on such date and (B) the
available borrowing capacity on the Revolving Commitment and any Permitted
Receivables Financing, provided that the Revolving Commitment and Permitted
Receivables Financing’s remaining term to maturity is greater than one year,
minus (ii) the aggregate principal amount of Funded Indebtedness outstanding on
such date the remaining term to maturity of which equals one year or less.

“Loan Document Obligations” has the meaning assigned to such term in the
definition of “Obligations”.

“Loan Documents” means this Agreement, the Guarantee Agreements, any Revolving
Increase Amendment, and any Promissory Notes.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including Swingline Loans.

“Material Acquisition” means, at any time, any acquisition (whether by purchase,
merger, consolidation or otherwise) by STX, the Borrower or any Subsidiary that
is permitted hereunder and for which the sum (without duplication) of all
consideration paid or otherwise delivered by STX, the Borrower and the
Subsidiaries in connection with such acquisition (including the principal amount
of any Indebtedness issued as deferred purchase price and the fair market value,
determined reasonably and in good faith by the Borrower, of any other non-cash
consideration, including Equity Interests in STX or any Subsidiary) plus the
aggregate principal amount of all Indebtedness otherwise incurred or assumed by
STX, the Borrower or any Subsidiary in connection with such acquisition
(including Indebtedness of any acquired Person outstanding at the time of such
acquisition) exceeds the amount that is equal to 5% of Consolidated Total Assets
as of the end of the fiscal year of STX most recently ended at or prior to such
time.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or financial condition of STX, the Borrower and
the Subsidiaries, taken as a whole, (b) the ability of the Loan Parties to
perform their obligations under the Loan Documents or (c) any material rights of
or benefits available to the Lenders under the Loan Documents.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of STX, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of any Person in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such Swap
Agreement were terminated at such time.

“Material Sale” means, at any time, any sale, transfer or other disposition of
any property or asset of STX, the Borrower or any Subsidiary that is permitted
hereunder and for which all consideration paid or otherwise delivered to STX,
the Borrower and the Subsidiaries in connection with such sale, transfer or
other disposition (including the principal amount of any Indebtedness issued as
deferred purchase price and the fair market value, determined reasonably and in
good faith by the Borrower, of any other non-cash consideration, including
Equity Interests) plus the aggregate principal amount of all Indebtedness of
STX, the Borrower and the Subsidiaries assumed by the purchaser of such property
or asset in connection with such sale (including Indebtedness of any Person
sold, transferred or disposed of by STX, the Borrower or any Subsidiary that is
assumed by the purchaser of such Person in connection with such sale) exceeds
the amount that is equal to 5% of Consolidated Total Assets as of the end of the
fiscal year of STX most recently ended at or prior to such time.

“Maturity Date” means February 20, 2024. If the scheduled Maturity Date is not a
Business Day, then the actual Maturity Date shall be the Business Day
immediately preceding such scheduled date.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower or any ERISA Affiliate is making or is obligated
to make any contributions.

“Non-Consenting Lender” shall mean any Lender which has not consented to any
proposed amendment, modification, waiver or termination of the Loan Documents
pursuant to Section 9.02 requiring the consent of all Lenders or all affected
Lenders in respect of which the consent of the Required Lenders is obtained.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.23.

“Non-Investment Grade Period” means any period of time other than an Investment
Grade Period.

“Obligations” means

 

21



--------------------------------------------------------------------------------

(a) the due and punctual payment of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrower in respect of
any Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements made by any Issuing Bank with respect thereto,
interest thereon and obligations to provide, under certain circumstances, cash
collateral in connection therewith and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
the Loan Parties to the Finance Parties under this Agreement and the other Loan
Documents (all the foregoing obligations being collectively called the “Loan
Document Obligations”),

(b) unless otherwise agreed to in writing by the applicable Lender or Affiliate
of a Lender party thereto, the due and punctual payment of all obligations of
the Borrower or any other Loan Party under each Swap Agreement (it being
understood that, for purposes of this clause (b), the term “Swap Agreement”
shall not include Platinum Leases or Swap Agreements permitted under clause
(c)(i)(B) or clause (c)(ii) of Section 6.06) that (i) is in effect on the
Effective Date with a counterparty that is a Lender (or an Affiliate of a
Lender) as of the Effective Date or (ii) is entered into after the Effective
Date with any counterparty that is a Lender (or an Affiliate of a Lender) at the
time such Swap Agreement is entered into,

(c) the due and punctual payment of all obligations in respect of overdrafts and
related liabilities owed to any Lender or any of its Affiliates and arising from
treasury, depositary and cash management services or in connection with any
automated clearing house transfers of funds (the obligations referred to in this
clause (c) being collectively referred to as the “Cash Management Obligations”)
and

(d) unless otherwise agreed to in writing by the applicable Lender or Affiliate
of a Lender party thereto, the due and punctual payment of all obligations of
the Borrower or any other Loan Party under each Platinum Lease that (i) is in
effect on the Effective Date with a lessor that is a Lender (or an Affiliate of
a Lender) as of the Effective Date or (ii) is entered into after the Effective
Date with any lessor that is a Lender (or an Affiliate of a Lender) at the time
such Platinum Lease is entered into (the obligations referred to in this clause
(d) being collectively referred to as the “Platinum Lease Obligations”).
Notwithstanding the foregoing, Obligations shall not include any Excluded Swap
Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

22



--------------------------------------------------------------------------------

“Overdraft Facility” means any same-day overdraft facility extended by a bank or
other lending institution to STX, the Borrower or any Subsidiary.

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

“Participant” has the meaning assigned to such term in Section 9.04(e).

“Participant Register” has the meaning assigned to such term in Section 9.04(h).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)     Liens imposed by law for taxes or other governmental charges that are
not yet due or are being contested in compliance with Section 5.05;

(b)    landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(d)    Liens to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f)    easements, zoning restrictions, licenses, reservations, covenants,
utility easements, building restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
and minor defects or irregularities in title that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of STX, the Borrower
or any Subsidiary;

(g)    any interest or title of a lessor under any lease permitted by this
Agreement;

 

23



--------------------------------------------------------------------------------

(h)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(i)    leases or subleases granted to other Persons and not interfering in any
material respect with the business of STX, the Borrower and the Subsidiaries,
taken as a whole;

(j)    licenses of intellectual property granted in the ordinary course of
business; and

(k)    Liens substantially similar to the Liens described in clauses (a) through
(j) of this definition and arising by operation of law in any jurisdiction
outside of the United States of America.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” means:

(a)     direct obligations of the United States of America or any agency thereof
or obligations guaranteed by the United States of America or any agency thereof;

(b)    investments in commercial paper maturing not more than one year after the
date of acquisition issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America and
having, at such date of acquisition, a rating of “P-1” (or better) from Moody’s
or “A-1” (or better) from S&P;

(c)    investments in (i) certificates of deposit, bankers’ acceptances, time
deposits and money market deposit accounts maturing not more than one year after
the date of acquisition thereof issued or guaranteed by or placed with any
commercial bank or trust company organized under the laws of the United States
of America or any State thereof or any foreign country recognized by the United
States of America or (ii) obligations of United States Federal agencies
sponsored by the Federal government (including, without limitation, the Federal
Home Loan Bank, Federal Farm Credit Bank, Federal Home Loan Mortgage Corporation
and Federal National Mortgage Association) that are not direct obligations of
the United States of America or any State thereof and are not obligations
guaranteed by the United States of America or any State thereof, in each case
which bank, trust company or Federally sponsored agency has a combined capital
and surplus and undivided profits in excess of $250,000,000 (or the foreign
currency equivalent thereof) and has outstanding debt which is rated “A” (or
such similar equivalent rating) or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities Act
of 1933, as amended);

(d)    fully collateralized repurchase obligations with a term of not more than
45 days for securities described in clause (a) above or clause (e), (f) or
(g) below and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e)    investments in securities issued or fully guaranteed by any state,
commonwealth or territory of the United States of America or any political
subdivision or taxing authority thereof having maturities of not more than three
years from the date of acquisition thereof and, having a rating of at least “AA”
from S&P or “Aa” from Moody’s;

 

24



--------------------------------------------------------------------------------

(f)    investments in securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and having a rating of at least “A” from S&P or from
Moody’s;

(g)    investments in securities issued by any foreign government or any
political subdivision of any foreign government or any public instrumentality
thereof having maturities of not more than six months from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest credit ratings obtainable from S&P or from Moody’s;

(h)    investments in corporate bonds or notes having maturities of not more
than five years from the date of acquisition thereof and having a rating of at
least “A” from S&P or from Moody’s;

(i)    auction rate preferred stock having maturities of not more than 90 days
from the date of acquisition thereof, provided that the long-term senior
unsecured debt of the issuer of such preferred stock shall have a rating of at
least “A” from S&P or from Moody’s;

(j)    investments in funds that invest substantially all their assets in one or
more types of securities described in clauses (a) through (i) above; and

(k)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940 and (ii) have portfolio
assets of at least $1,000,000,000.

“Permitted Obligation” means an obligation of STX, the Borrower or any
Subsidiary (for purposes of this definition, a “Primary Obligor”) not
constituting Indebtedness, including obligations under the Swap Agreements
permitted under Section 6.06, provided (a) such obligation is entered into in
the ordinary course of such Primary Obligor’s business, (b) any Guarantee of
such obligation by STX, any Subsidiary or the Borrower, is given in the ordinary
course of business, and (c) any Guarantee of such obligation is reasonably
consistent with the practices of STX, any such Subsidiary or the Borrower and
reasonably necessary to permit the Primary Obligor to incur such obligation.

“Permitted Priority Debt Amount” means, at any time, an amount equal to
(a) during any Non-Investment Grade Period, $300,000,000 and (b) during any
Investment Grade Period, $450,000,000.

 

25



--------------------------------------------------------------------------------

“Permitted Receivables Financing” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest in) Receivables or interests
therein and all collateral securing such Receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations in respect of such Receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”) (a) to a
trust, partnership, corporation or other Person (other than the Borrower or any
Subsidiary other than any SPE Subsidiary), which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (b) directly to one or more investors
or other purchasers (other than the Borrower or any Subsidiary ), it being
understood that a Permitted Receivables Financing may involve (i) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein (such as a sale, conveyance or other transfer to any SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary), and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Receivables Financing, and (ii) periodic transfers or pledges
of Receivables and/or revolving transactions in which new Receivables and
Related Assets, or interests therein, are transferred or pledged upon collection
of previously transferred or pledged Receivables and Related Assets, or
interests therein, provided that any such transactions shall provide for
recourse to such Subsidiary (other than any SPE Subsidiary) or the Borrower (as
applicable) only in respect of the cash flows in respect of such Receivables and
Related Assets and to the extent of breaches of representations and warranties
relating to the Receivables, dilution of the Receivables, customary indemnities
and other customary securitization undertakings in the jurisdiction relevant to
such transactions; and provided further that the aggregate principal amount of
Permitted Receivables Financings shall not exceed $750,000,000 at any time
outstanding.

The “amount” or “principal amount” of any Permitted Receivables Financing shall
be deemed at any time to be (1) the aggregate principal or stated amount of the
Indebtedness, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Receivables Financing, in each case outstanding at such time, or
(2) in the case of any Permitted Receivables Financing in respect of which no
such Indebtedness, fractional undivided interests or securities are incurred or
issued, the cash purchase price paid by the buyer (other than any SPE
Subsidiary) in connection with its purchase of Receivables less the amount of
collections received by the Borrower or any Subsidiary in respect of such
Receivables and paid to such buyer, excluding any amounts applied to purchase
fees or discount or in the nature of interest.

“Permitted Secured Debt Amount” has the meaning assigned to such term in
Section 6.02(g).

“Permitted Subsidiary Debt Amount” has the meaning assigned to such term in
Section 6.01(a)(ix).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

26



--------------------------------------------------------------------------------

“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), which is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platinum Lease Obligations” has the meaning assigned to such term in the
definition of “Obligations”.

“Platinum Leases” means, collectively, leasing arrangements with respect to
platinum and other precious metals that are entered into from time to time by
the Borrower or any Subsidiary in the ordinary course of their business,
including that certain Master Lease and Hedging Contracts Agreement for Precious
Metals, dated as of April 25, 2008, between The Bank of Nova Scotia and STI, and
any associated Guarantee of STI’s obligations thereunder. For the avoidance of
doubt, “Platinum Leases” shall include any Swap Agreement that is (x) entered
into with the lessor (or any Affiliate thereof) under any leasing arrangement
described in the immediately preceding sentence and (y) involves, or is settled
by reference to, platinum or any other precious metal that is the subject of
such leasing arrangement.

“Promissory Notes” means any promissory notes delivered pursuant to
Section 2.09(e) in substantially the form of Exhibit H hereto.

“Proposed Change” has the meaning assigned to such term in Section 9.02(b).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified CFC Holding Company” means, any Subsidiary substantially all of whose
assets consists of Equity Interests of either (i) a CFC Subsidiary or
(ii) another Qualified CFC Holding Company.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that at the time of the relevant guaranty (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a cross-guaranty
pursuant to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, or any other recipient of any payment to be made by or on account
of the Borrower or any Loan Party under any Loan Document.

“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sale of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of a chattel paper) and
whether or not earned by performance.

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

27



--------------------------------------------------------------------------------

“Related Assets” has the meaning assigned to such term in the definition of the
term “Permitted Receivables Financing”.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), or within any building, structure, facility or fixture
subject to human occupation.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Revolving Commitments representing in the aggregate more than 50% of the
aggregate Revolving Exposures and unused Revolving Commitments at such time.

“Reset Date” has the meaning assigned to such term in Section 1.05(a).

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests (other
than any Cash Pay Preferred Equity) in STX, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancelation or termination of any Equity Interests in
STX, the Borrower or any Subsidiary or any option, warrant or other right to
acquire any such Equity Interests in STX, the Borrower or any Subsidiary and
(b) any distribution or other payment (whether in cash, securities or other
property or any combination thereof) under or in respect of any Deferred
Compensation Plan.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Lender pursuant to Section 9.04 or
(ii) Section 2.20. The initial amount of each Lender’s Revolving Commitment is
set forth on Schedule 2.01, as increased or decreased pursuant to the terms of
this Agreement. The aggregate amount of the Lenders’ Revolving Commitments on
the Effective Date is $1,300,000,000.

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.20(a).

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans at such
time and (b) such Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Increase Amendment” has the meaning assigned to such term in
Section 2.20(b).

 

28



--------------------------------------------------------------------------------

“Revolving Increase Closing Date” has the meaning assigned to such term in
Section 2.20(b).

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Group, Inc. and its successors.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of broad, territorial Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, Global Affairs Canada, the United Nations Security Council,
the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority; (b) any Person controlled by any such Person; or (c)(i) an agency of
the government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a Person resident in a Sanctioned Country, to the
extent subject to Sanctions.

“Sanctions” is defined in Section 3.15(a).

“Scotiabank” has the meaning assigned to such term in the preamble to this
Agreement.

“SDST” means Seagate Data Storage Technology, an exempted limited liability
company incorporated in the Cayman Islands.

“Seagate Technology (US)” means Seagate Technology (US) Holdings, Inc., a
Delaware corporation.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“SGT” means Seagate Global Technology, an exempted limited liability company
incorporated in the Cayman Islands.

“Senior Notes” means, collectively, (i) the 4.25% Senior Notes due 2022, (ii)
the 4.75% Senior Notes due 2023, (iii) the 4.875% Senior Notes due 2024, (iv)
the 4.75% Senior Notes due 2025, (v) the 4.875% Senior Notes due 2027, (vi) the
5.75% Senior Notes due 2034 and (vii) unsecured notes issued by the Borrower or
STX following the Effective Date, and in the case of clauses (i) through (vii),
the Indebtedness represented thereby (including any respective Parent Guarantees
and the Exchange Notes (each as defined in the Senior Note Documents), the
respective guarantees of the Exchange Notes, and any replacement notes, or other
similar or replacement guarantees), provided, that in the case of this clause
(vii), both before and after giving effect to the incurrence of Indebtedness
thereunder, no Default or Event of Default shall have occurred and be continuing
or would result therefrom (including under Sections 6.11, 6.12, or 6.13, on a
pro forma basis).

 

29



--------------------------------------------------------------------------------

“Senior Note Documents” means the indentures under which the Senior Notes are
issued and all other instruments, agreements and other documents evidencing or
governing the Senior Notes or providing for any Guarantees in respect thereof
from STX, the Borrower or any Subsidiary.

“SPE Subsidiary” means any wholly-owned Subsidiary of the Borrower formed solely
for the purpose of, and that engages only in, one or more Permitted Receivables
Financings.

“SPV” has the meaning assigned to such term in Section 9.04(h).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“ST” means Seagate Technology, an exempted limited liability company
incorporated under the laws of the Cayman Islands.

“STI” means Seagate Technology International, an exempted limited liability
company incorporated in the Cayman Islands.

“STX” has the meaning assigned to such term in the preamble to this Agreement.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any subsidiary of STX other than the Borrower.

“Subsidiary Loan Party” means any wholly-owned Subsidiary, except (a) any
Immaterial Subsidiary, (b) any SPE Subsidiary and (c) any Subsidiary that is not
required to execute and deliver a Guarantee Agreement pursuant to the Guarantee
Requirement or Section 5.13. Notwithstanding the foregoing, no Subsidiary will
be required to become a Subsidiary Loan Party if the Administrative Agent
determines, taking into account all legal and practical considerations, that the
Administrative Agent, on behalf of the Finance Parties, will not be able to
realize the benefits intended to be created by such Subsidiary’s Guarantee of
the Obligations.

 

30



--------------------------------------------------------------------------------

“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any
Subsidiary shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swingline Commitment” means the commitment of the Swingline Lenders to make
Swingline Loans.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lenders” means, as the context may require, (a) Scotiabank, with
respect to Swingline Loans made by it, and (b) any other Lender that becomes a
Swingline Lender pursuant to Section 2.04(d), with respect to Swingline Loans
made by it, and, in each case, its successors in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agent” means the Lender listed on Schedule 2.01 hereto, in its
capacity as the Syndication Agent.

“Taxes” means any and all current or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Total Leverage Ratio” means, on any date, the ratio of (a) Funded Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of STX ended on such date for which financial statements have
been delivered pursuant to Section 5.01.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“USA PATRIOT Act” shall have the meaning assigned to such term in Section 9.15.

 

31



--------------------------------------------------------------------------------

“U.S. Guarantee Agreement” means the U.S. Guarantee Agreement in substantially
the form of Exhibit B hereto.

“U.S. Loan Parties” means any Loan Parties that are organized under the laws of
the United States of America or any State thereof or the District of Columbia.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States of America or any State thereof or the District of Columbia.

“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned subsidiaries of such Person or by such Person and one or more
wholly-owned subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, amendments and restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

32



--------------------------------------------------------------------------------

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. For the purposes of determining compliance under Section 6.01,
Section 6.02, Section 6.04, Section 6.05, Section 6.07, Section 6.08,
Section 6.11, Section 6.12 and Section 6.13 with respect to any amount in a
currency other than dollars, such amount shall be deemed to equal the Dollar
Equivalent thereof (determined in good faith by the Borrower) at the time such
amount was incurred or expended, as the case may be. Notwithstanding any changes
in GAAP, any lease of STX and its subsidiaries that would be characterized as an
operating lease under GAAP applied on a basis consistent with those used in
preparing the financial statements for the fiscal year ended June 29, 2018
(whether that lease is entered into before or after the Effective Date) will not
constitute a Capital Lease Obligation under this Agreement or any other Loan
Document as a result of those changes in GAAP unless otherwise agreed to in
writing by STX and the Required Lenders.

SECTION 1.05 Exchange Rates.

(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent shall (i) determine the Exchange Rate as of such
Calculation Date to be used for calculating the Dollar Equivalent amounts of
each Alternative Currency in which an outstanding Alternative Currency Letter of
Credit or unreimbursed LC Disbursement is denominated and (ii) give notice
thereof to the Borrower. The Exchange Rates so determined shall become effective
on the first Business Day immediately following the relevant Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date and
shall for all purposes of this Agreement (other than as set forth in
Section 2.05(b) and other than converting into dollars under Sections 2.05(d),
(e), (h), (j) and (k) and 2.12(b) the obligations of the Borrower and the
Lenders in respect of LC Disbursements that have not been reimbursed when due)
be the Exchange Rates employed in converting any amounts between the applicable
currencies.

(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the Alternative Currency LC Exposure on
such date (after giving effect to any Alternative Currency Letters of Credit
issued, renewed or terminated or requested to be issued, renewed or terminated
on such date) and (ii) notify the Borrower and each Issuing Bank of the results
of such determination.

 

33



--------------------------------------------------------------------------------

SECTION 1.06 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interest at such time.

ARTICLE II

The Credits

SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02 Loans and Borrowings.

(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans of the same Type made by the Lenders ratably in accordance with
their respective Revolving Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder, provided that the Revolving Commitments of the Lenders
are several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan, provided that (i) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and (ii) the Borrower
shall not be required to make any greater payment under Section 2.14 or
Section 2.16 to the applicable Lender than such Lender would have been entitled
to receive if such Lender had not exercised such option.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000, provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the aggregate Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time, provided that there shall
not at any time be more than a total of 15 Eurodollar Borrowings outstanding.

 

34



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Revolving Borrowing, not later than 2:00
p.m., New York City time, one Business Day before the date of the proposed
Borrowing, provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

35



--------------------------------------------------------------------------------

SECTION 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, each Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans of all Swingline Lenders exceeding $50,000,000 or (ii) the
aggregate Revolving Exposures exceeding the aggregate Revolving Commitments,
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan, and by requesting a Swingline Loan the
Borrower shall be deemed to be representing to each Swingline Lender that the
terms set forth in clauses (a)(i) and (a)(ii) above are true and correct on the
date of the requested Swingline Loan. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan and which
Swingline Lender is to make the requested Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
maintained with such Swingline Lender (or, in the case of a Swingline Loan made
to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the Issuing Bank or, to the extent that the
Lenders have made payments pursuant to Section 2.05(e) to reimburse the Issuing
Bank, to such Lenders and the Issuing Bank as their interests may appear) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.

(c) Each Swingline Lender may by written notice given to the Administrative
Agent not later than 12:30 p.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans made by it and then outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the applicable
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this clause is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this clause by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender that has made the applicable demand the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this clause, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the applicable
Swingline Lender. Any amounts received by such Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this clause and to such Swingline Lender, as their interests may
appear, provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this clause shall
not relieve the Borrower of any default in the payment thereof.

 

36



--------------------------------------------------------------------------------

(d) Additional Swingline Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as a Swingline Lender under the terms of this Agreement, provided that
the total number of Lenders so designated at any time shall not exceed five. Any
Lender designated as a Swingline Lender pursuant to this clause (d) shall be
deemed to be a “Swingline Lender” for the purposes of this Agreement (in
addition to being a Lender) with respect to Swingline Loans made by such Lender.

SECTION 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account, pursuant to
an Issuance Request or such other form reasonably acceptable to the
Administrative Agent and the Issuing Bank that has been requested to issue a
Letter of Credit, at any time and from time to time during the Availability
Period and prior to the date that is five Business Days prior to the Maturity
Date. In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to such Issuing Bank’s Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank that has been requested to issue a
Letter of Credit) to such Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension)
an Issuance Request or other notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with clause (c) of this Section 2.05), the amount of such
Letter of Credit, the currency in which such Letter of Credit is to be
denominated (which shall be dollars or, subject to Section 2.19, an Alternative
Currency), the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $75,000,000 and (ii) the
aggregate Revolving Exposures shall not exceed the aggregate Revolving
Commitments.

 

37



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i)(A) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after the date of such renewal or extension) or
(B) such other date mutually agreed upon by the Issuing Bank that issued such
Letter of Credit and the Borrower (but in no event shall such date be later than
as provided in clause (ii) of this clause (c)) and (ii) the date that is five
Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent in
dollars, for the account of each Issuing Bank, such Lender’s Applicable
Percentage of (i) each LC Disbursement made by such Issuing Bank in dollars and
(ii) the Dollar Equivalent, using the Exchange Rates on the date such payment is
required, of each LC Disbursement made by such Issuing Bank in an Alternative
Currency and, in each case, not reimbursed by the Borrower on the date due as
provided in clause (e) of this Section 2.05, or of any reimbursement payment
required to be refunded to the Borrower for any reason (or, if such
reimbursement payment was refunded in an Alternative Currency, the Dollar
Equivalent thereof using the Exchange Rates on the date of such refund). Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this clause in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

38



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement, in
dollars or (subject to the two immediately succeeding sentences) the applicable
Alternative Currency, not later than 2:00 p.m., New York City time, on the
Business Day immediately following the date on which the Borrower receives
notice of such LC Disbursement, provided that, in the case of any LC
Disbursement made in dollars, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or
Section 2.04 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternative
Currency would subject the Administrative Agent, any Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in dollars, the Borrower
shall reimburse each LC Disbursement made in such Alternative Currency in
dollars, in an amount equal to the Dollar Equivalent, calculated using the
applicable Exchange Rate on the date such LC Disbursement is made, of such LC
Disbursement. If the Borrower fails to make such payment when due, then (i) if
such payment relates to an Alternative Currency Letter of Credit, automatically
and with no further action required, the Borrower’s obligation to reimburse the
applicable LC Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Exchange Rates on the date
when such payment was due, of such LC Disbursement and (ii) the Administrative
Agent shall promptly notify the applicable Issuing Bank and each Lender of the
applicable LC Disbursement, the Dollar Equivalent thereof (if such LC
Disbursement relates to an Alternative Currency Letter of Credit), the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent in dollars its Applicable Percentage of the
payment then due from the Borrower (determined as provided in clause (i) above,
if such payment relates to an Alternative Currency Letter of Credit), in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank in dollars the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this clause, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this clause to reimburse such Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this clause to reimburse the applicable Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

 

39



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section 2.05 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any application for the issuance of a Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.05, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, any Issuing Bank or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank, provided that the foregoing provisions of this clause (f) shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by (A) such Issuing
Bank’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof or
(B) such Issuing Bank’s failure to issue a Letter of Credit in accordance with
the terms of this Agreement when requested by the Borrower pursuant to
Section 2.05(b). The parties hereto expressly agree that, in the absence of
gross negligence or willful misconduct on the part of an Issuing Bank, such
Issuing Bank shall be deemed to have exercised care in each such determination
and each issuance of (or failure to issue) a Letter of Credit. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each the Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder, provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement in accordance with clause (e) of this Section 2.05.

 

40



--------------------------------------------------------------------------------

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans, provided that if the
Borrower fails to reimburse such LC Disbursement when due pursuant to clause
(e) of this Section 2.05, then Section 2.12(c) shall apply, provided further
that, in the case of any LC Disbursement made under an Alternative Currency
Letter of Credit, the amount of interest due with respect thereto shall (i) in
the case of any LC Disbursement that is reimbursed on or before the Business Day
immediately succeeding such LC Disbursement, (A) be payable in the applicable
Alternative Currency and (B) bear interest at a rate equal to the rate
reasonably determined by the applicable Issuing Bank to be the cost to such
Issuing Bank of funding such LC Disbursement plus the Applicable Margin
applicable to Eurodollar Loans at such time and (ii) in the case of any LC
Disbursement that is reimbursed after the Business Day immediately succeeding
such LC Disbursement, (A) be payable in dollars, (B) accrue on the Dollar
Equivalent, calculated using the Exchange Rates on the date such LC Disbursement
was made, of such LC Disbursement and (C) bear interest at the rate per annum
then applicable to ABR Revolving Loans, subject to Section 2.12(c). Interest
accrued pursuant to this clause shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to clause (e) of this Section 2.05 to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower, the replaced Issuing Bank and the
successor Issuing Bank and by notifying the Administrative Agent of such
replacement. The Administrative Agent shall notify the Lenders of any such
replacement of any Issuing Bank. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.11(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement but shall not be
required to issue additional Letters of Credit.

 

41



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this clause, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in dollars and in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon, provided
that (i) the portions of such amount attributable to undrawn Alternative
Currency Letters of Credit or LC Disbursements in an Alternative Currency that
the Borrower is not late in reimbursing shall be deposited in the applicable
Alternative Currencies in the actual amounts of such undrawn Letters of Credit
and LC Disbursements and (ii) upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01 the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable in dollars, without
demand or other notice of any kind. For the purposes of this clause, the
Alternative Currency LC Exposure shall be calculated using the Exchange Rates on
the date that notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
clause as and to the extent required by Section 2.10(b). Each such deposit
pursuant to this clause or pursuant to Section 2.10(b) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Borrower would remain in compliance with
Section 2.10(b) and no Event of Default shall have occurred and be continuing.

(k) Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that the Borrower is at
the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Alternative
Currency Letter of Credit (other than amounts in respect of which the Borrower
has deposited cash collateral pursuant to Section 2.05(j), if such cash
collateral was deposited in the applicable Alternative Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to clause (e) of this Section 2.05 in respect of
unreimbursed LC Disbursements made under any Alternative Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternative Currency
Letter of Credit under which an LC Disbursement has been made shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, calculated using the Exchange Rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, any Issuing Bank or any Lender in respect of
the obligations described in this clause shall accrue and be payable in dollars
at the rates otherwise applicable hereunder.

 

42



--------------------------------------------------------------------------------

(l) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an Issuing Bank under the terms of this Agreement, provided that the
total number of Lenders so designated at any time shall not exceed five. Any
Lender designated as an Issuing Bank pursuant to this clause (l) shall be deemed
to be an “Issuing Bank” for the purposes of this Agreement (in addition to being
a Lender) with respect to Letters of Credit issued by such Lender.

(m) Reporting. Each Issuing Bank will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which an Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance or amendment and the aggregate face amount of Letters of Credit to
be issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and such Issuing Bank
shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which an Issuing Bank makes any
LC Disbursement, the date of such LC Disbursement and the amount of such LC
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an LC Disbursement required to be reimbursed to such Issuing Bank on
such day, the date of such failure and amount of such LC Disbursement.

SECTION 2.06 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders, provided that
Swingline Loans shall be made as provided in Section 2.04. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request, provided that ABR Revolving Loans and
Swingline Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to
Section 2.05(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear.

 

43



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

SECTION 2.07 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request or designated by Section 2.03 and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or designated by Section 2.03. Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section 2.07 shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section 2.07, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

44



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Revolving Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Revolving Borrowing at the end
of the Interest Period applicable thereto.

SECTION 2.08 Termination and Reduction of Commitments.

(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b) The Borrower may, without premium or penalty, at any time terminate, or from
time to time reduce, the Commitments of any Class, provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments.

 

45



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under clause (b) of this Section 2.08 at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable, provided that a notice of termination
of the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Lenders in accordance with their respective Revolving Commitments.

SECTION 2.09 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Maturity Date and (ii) to
the Swingline Lender the then unpaid principal amount of each Swingline Loan on
the earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made, provided that on each date that
a Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof, which
accounts the Administrative Agent will make available to the Borrower upon its
reasonable request.

(d) The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein, provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans and pay
interest thereon in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a Promissory Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more Promissory Notes payable to the order of the payee
named therein (or, if such Promissory Note is a registered note, to such payee
and its registered assigns).

 

46



--------------------------------------------------------------------------------

SECTION 2.10 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.15), subject to the requirements of this Section 2.10.

(b) In the event and on each occasion that the aggregate Revolving Exposures
exceed the aggregate Revolving Commitments, the Borrower shall prepay Revolving
Borrowings or Swingline Borrowings (or, if no such Borrowings are outstanding,
deposit cash collateral in an account with the Administrative Agent pursuant to
Section 2.05(j)) in an aggregate amount equal to such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to clause
(d) of this Section 2.10.

(d) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Revolving Borrowing, not later than 2:00 p.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 2:00 p.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid, provided that, if a notice of optional prepayment of any Loans is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a portion of any
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.12.

 

47



--------------------------------------------------------------------------------

SECTION 2.11 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Commitment Fee Rate set
forth in the definition of Applicable Margin on the average daily unused amount
of the Revolving Commitment of such Lender during the period from and including
the Effective Date to but excluding the date on which such Revolving Commitment
terminates. Accrued commitment fees shall be payable in arrears on the third
Business Day following the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Margin used to determine
the interest rate applicable to Eurodollar Loans on the average daily amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and such Issuing Bank on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued by such Issuing Bank during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date, provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this clause shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing the average daily amount of the Revolving Exposure for any period
under this Section 2.11(b), the average daily amount of the Alternative Currency
LC Exposure for such period shall be calculated by multiplying (x) the average
daily balance of each Alternative Currency Letter of Credit (expressed in the
currency in which such Alternative Currency Letter of Credit or Loans are
denominated) by (y) the Exchange Rate for each such Alternative Currency in
effect on the last Business Day of such period or by such other reasonable
method that the Administrative Agent deems appropriate.

 

48



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in the Fee
Letter between the Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds in dollars, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, to the fullest
extent permitted by applicable law, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided in the preceding clauses of this Section 2.12 or (ii) in
the case of any other amount, 2.00% plus the rate applicable to ABR Loans as
provided in clause (a) of this Section 2.12.

(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Revolving Loans,
upon termination of the Revolving Commitments, provided that (A) interest
accrued pursuant to clause (d) of this Section 2.12 shall be payable on demand,
(B) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Base Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent in accordance with the
terms hereof, and such determination shall be prima facie evidence thereof.

 

49



--------------------------------------------------------------------------------

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) The Administrative Agent determines (which determination shall be prima
facie evidence thereof) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) The Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist (it being understood
that the Administrative Agent will use commercially reasonable efforts to give
such notice as soon as practicable after such circumstances no longer exist),
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Revolving
Borrowing.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clauses (a) or (b) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clauses (a) or (b) have not
arisen, but either (w) the supervisor for the administrator of the LIBO Rate has
made a public statement that the administrator of the LIBO Rate is insolvent or
similar declaration (and there is no successor administrator that will continue
publication of the LIBO Rate), (x) the administrator of the LIBO Rate has made a
public statement identifying a specific date after which the LIBO Rate will
permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Rate), (y)
the supervisor for the administrator of the LIBO Rate has made a public
statement identifying a specific date after which the LIBO Rate will permanently
or indefinitely cease to be published, or (z) the supervisor for the
administrator of the LIBO Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the LIBO Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

50



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in Section 9.02(b), such amendment
shall become effective without any further action or consent of any other party
to this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (c)(ii)(w), clause (c)(ii)(x)
or clause (c)(ii)(y), only to the extent the LIBO Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (A) if any notice of Borrowing requests a Eurodollar Loan then
such Loan shall be made as an ABR Loan, (ii) and (iii) any Eurodollar Loans that
were to have been continued as such shall be converted, on the first day of such
Interest Period, to ABR Loans.

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan (or of maintaining its obligation
to make any such Loan) or to increase the cost to such Lender or such Issuing
Bank of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

51



--------------------------------------------------------------------------------

(b) If any Change in Law regarding capital requirements or liquidity
requirements has or would have the effect of reducing the rate of return on any
Lender’s or any Issuing Bank’s capital or on the capital of such Lender’s or
such Issuing Bank’s holding company, if any, as a consequence of this Agreement
or the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered; provided that to
the extent any increased costs or reductions are incurred by any Lender as a
result of any requests, rules, guidelines, or directives promulgated under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or pursuant to Basel
III after the Effective Date, then such Lender shall be compensated pursuant to
clauses (a) and (b) only if such Lender imposes such charges under other
syndicated credit facilities involving similarly situated borrowers.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 2.14, and setting forth in reasonable detail the basis on which such
amount or amounts were calculated and stating that such calculation has been
made in a manner consistent with the treatment given by such Lender or Issuing
Bank to similar businesses in similar circumstances, shall be delivered to the
Borrower and shall be prima facie evidence thereof. The Borrower shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 15 days after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; and provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

52



--------------------------------------------------------------------------------

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(d) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each applicable Lender for the
loss (other than lost profits), cost and expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount reasonably determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.15, and setting forth in reasonable detail the basis on which such
amount or amounts were calculated, shall be delivered to the Borrower and shall
be prima facie evidence thereof. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

SECTION 2.16 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by applicable law; provided that if the
Borrower shall be required to deduct any Taxes from such payments, then the
Borrower shall make such deductions and pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law and, if any
such Tax is an Indemnified Tax, then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made.

(b) In addition, the Borrower shall pay, or at the option of the Administrative
Agent timely reimburse it for the payment of, any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.16) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, containing a reasonably detailed description of such payment or
liability shall be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall indemnify the Administrative Agent, within 10 days after
written demand therefor, for (i) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(h) relating to the maintenance of
a Participant Register and (ii) the full amount of any Excluded Taxes (and any
related penalties, interest or expense) paid by the Administrative Agent or any
Issuing Bank, as the case may be, on or with respect to any payment to or for
the account of such Lender by or on account of any obligation of any Loan Party
under any Loan Document, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by any Issuing Bank or by the Administrative Agent on its own behalf or
on behalf of any Issuing Bank shall be conclusive absent manifest error.

(f) Any Foreign Lender (or Participant) that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or under any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent) (or, in the case of a Participant, to
the Lender from which the related participation was purchased), at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. In addition, each Lender (or Participant) shall deliver substitute
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Lender (or Participant). Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation shall not be required if in the Lender’s (or
Participant’s) reasonable judgment such completion, execution or submission
would subject such Lender (or Participant) to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender (or Participant).

(g) If the Administrative Agent, a Lender or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, which the Administrative
Agent, such Lender or such Issuing Bank is able to identify as such, it shall
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.16 with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
such Issuing Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided, however,
that the Borrower, upon the request of the Administrative Agent, such Lender or
such Issuing Bank, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. Nothing contained in this
clause shall require the Administrative Agent, any Lender or any Issuing Bank to
make available its tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

54



--------------------------------------------------------------------------------

(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code), and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent, as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
that such Lender has complied with such Lender’s obligations under FATCA and to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause, “FATCA” shall include any amendments made to FATCA
after the date of this Credit Agreement. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so. Each party’s obligations under this Section shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 p.m., New York City time), on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at The Bank of Nova
Scotia, GWS Loan Operations, 720 King Street West, 2nd Floor, Toronto, Ontario,
M5V 2T3, Attn: U.S. Agency Loan Operations, except payments to be made directly
to any Issuing Bank or any Swingline Lender as expressly provided herein and
except that payments pursuant to Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 shall be made directly to the Persons entitled thereto and payments
pursuant to any other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Except as provided in Section 2.05(e), all payments under each Loan Document
shall be made in dollars.

 

55



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder (including if any amounts
are received as a result of the exercise of remedies under the Loan Documents)
such funds shall be applied (i) first to the payment of all Obligations owing to
the Administrative Agent, in its capacity as the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent), (ii) second,
towards payment of interest (including interest accruing after the commencement
of a proceeding in bankruptcy, insolvency or similar law, whether or not
permitted as a claim under such law) and fees then due hereunder or another Loan
Document, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (iii) third, towards
payment of principal and unreimbursed LC Disbursements then due hereunder, and
to the cash collateralization for contingent liabilities under Letters of Credit
outstanding, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements and contingent
liabilities under Letters of Credit then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans, provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause shall not be construed to apply to any payment made by
the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
clause shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. Notwithstanding the foregoing, no amounts set off with
respect to any Guarantor shall be applied to any Excluded Swap Obligations of
such Guarantor.

 

56



--------------------------------------------------------------------------------

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), Section 2.05(d), Section 2.05(e), Section 2.06(b),
Section 2.17(d) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

57



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, each Swingline Lender and each
Issuing Bank (which consent (x) shall not be unreasonably withheld or delayed
and (y) in the case of any consent required by any Issuing Bank, shall be deemed
to have been given in the event that such Issuing Bank fails to respond in
writing to a request for written consent within two Business Days of receipt
thereof), (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a material reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Nothing in this Section 2.18 shall be
deemed to prejudice any rights that the Borrower may have against any Lender as
a result of any default by any such Lender in its obligations to fund Loans
hereunder.

SECTION 2.19 Change in Law. Notwithstanding any other provision of this
Agreement, if, after the date hereof, (i) any Change in Law shall make it
unlawful for any Issuing Bank to issue Letters of Credit denominated in an
Alternative Currency, or (ii) there shall have occurred any change in national
or international financial, political or economic conditions (including the
imposition of or any change in exchange controls) or currency exchange rates
that would make it impracticable for any Issuing Bank to issue Letters of Credit
denominated in such Alternative Currency for the account of the Borrower, then
by prompt written notice thereof to the Borrower and to the Administrative Agent
(which notice shall be withdrawn whenever such circumstances no longer exist),
such Issuing Bank may declare that Letters of Credit will not thereafter be
issued by it in the affected Alternative Currency or Alternative Currencies,
whereupon the affected Alternative Currency or Alternative Currencies shall be
deemed (for the duration of such declaration) not to constitute an Alternative
Currency for purposes of the issuance of Letters of Credit by such Issuing Bank.

SECTION 2.20 Revolving Commitment Increases.

(a) At any time and from time to time during the Availability Period, subject to
the terms and conditions set forth herein, the Borrower may, by notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders), request to increase the aggregate amount of the
Revolving Commitments (each such increase, a “Revolving Commitment Increase”),
provided that at the time of each such request and upon the effectiveness of
each Revolving Increase Amendment, (A) no Default has occurred and is continuing
or shall result therefrom and (B) the Borrower shall have delivered a
certificate of a Financial Officer to the effect set forth in clause (A) above.
Notwithstanding anything to the contrary herein, the aggregate principal amount
of the Revolving Commitment Increases following the Effective Date shall not
exceed $300,000,000. Each Revolving Commitment Increase shall be in an integral
multiple of $1,000,000 and be in an aggregate principal amount that is not less
than $25,000,000, provided that such amount may be less than $25,000,000 if such
amount represents all the remaining availability under the maximum aggregate
principal amount of Revolving Commitment Increases set forth above.

 

58



--------------------------------------------------------------------------------

(b) Each notice from the Borrower pursuant to this Section 2.20 shall set forth
the requested amount of the relevant Revolving Commitment Increase. Any
additional bank, financial institution, existing Lender or other Person that
elects to provide a portion of any Revolving Commitment Increase shall be
reasonably satisfactory to the Borrower, the Administrative Agent, each
Swingline Lender and each Issuing Bank (any such bank, financial institution,
existing Lender or other Person being called an “Additional Lender”) and, if not
already a Lender, shall become a Lender under this Agreement pursuant to a
Revolving Increase Amendment. Each Revolving Commitment Increase shall be
effected by an amendment (a “Revolving Increase Amendment”) to this Agreement
and, as appropriate, the other Loan Documents, executed by STX, the Borrower,
such Additional Lender and the Administrative Agent. No Lender shall be
obligated to provide any Revolving Commitment Increase, unless it so agrees.
Commitments in respect of any Revolving Commitment Increase shall become
Revolving Commitments (or in the case of any Revolving Commitment Increase to be
provided by an existing Lender, an increase in such Lender’s Revolving
Commitment) under this Agreement. If the interest rate on the Revolving Loans to
be made pursuant to the Revolving Commitment Increase is more than 0.50% higher
than the interest rate for the then existing Revolving Loans under this
Agreement, then the interest rate on such existing Revolving Loans shall be
increased so that such original Revolving Loans bear interest at 0.50% below the
interest rate on the incremental Revolving Loans. A Revolving Increase Amendment
may, without the consent of any other Lenders, effect such amendments to any
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.20. The
effectiveness of any Revolving Increase Amendment shall, unless otherwise agreed
to by the Administrative Agent and the Additional Lenders, be subject to the
satisfaction on the date thereof (each, a “Revolving Increase Closing Date”) of
each of the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Borrowing” in Section 4.02 shall be deemed to
refer to the Revolving Increase Closing Date). The proceeds of any Loans made
pursuant to Revolving Commitment Increases will be used only for working capital
and other general corporate purposes of the Borrower and its subsidiaries.

(c) Upon each Revolving Commitment Increase pursuant to this Section 2.20, (i)
each Lender immediately prior to such increase will automatically and without
further act be deemed to have assigned to each Additional Lender, and each
Additional Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to such
Revolving Commitment Increase and each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (A) participations
hereunder in Letters of Credit and (B) participations hereunder in Swingline
Loans held by each Lender (including each Additional Lender) will equal such
Lender’s Applicable Percentage and (ii) if, on the date of such Revolving
Commitment Increase, there are any Revolving Loans outstanding, such Revolving
Loans shall be prepaid from the proceeds of additional Revolving Loans made
hereunder (reflecting such Revolving Commitment Increase), which prepayment
shall be accompanied by accrued interest on the Revolving Loans being prepaid
and any costs incurred by any Lender in accordance with Section 2.15. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

59



--------------------------------------------------------------------------------

SECTION 2.21 [RESERVED].

SECTION 2.22 Defaulting Lenders.

(a) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply, notwithstanding anything to the contrary
in this Agreement:

(i) the LC Exposure and Swingline Exposure of such Defaulting Lender will,
subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Applicable Percentages, provided that (a) no Default or Event of Default has
occurred and is continuing, (b) the sum of each Non-Defaulting Lender’s total
Revolving Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(c) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the LC
Exposure and Swingline Exposure of any Defaulting Lender cannot be so
reallocated for any reason, the Borrower will, not later than two Business Days
after demand by the Administrative Agent (at the direction of any Issuing Bank
or any Swingline Lender), (a) Cash Collateralize the obligations of the Borrower
to such Issuing Bank or Swingline Lender in respect of such LC Exposure or
Swingline Exposure, as the case may be, in an amount equal to the aggregate
amount of the unreallocated portion of the LC Exposure and Swingline Exposure of
such Defaulting Lender, or (b) in the case of such Swingline Loan exposure,
prepay (subject to clause (v) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, the applicable Issuing Bank or the applicable
Swingline Lender in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;

 

60



--------------------------------------------------------------------------------

(iii) in addition to the other conditions precedent set forth in this Section,
no Issuing Bank will be required to issue, amend or increase any Letter of
Credit, and no Swingline Lender will be required to make any Swingline Loans,
unless they are satisfied that 100% of the related LC Exposure and Swingline
Exposure is fully covered or eliminated by any combination satisfactory to the
Issuing Banks and the Swingline Lenders, as the case may be, of the following:

(A)    the LC Exposure and Swingline Exposure of such Defaulting Lender is
reallocated, as to outstanding and future Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in clause (a)(i) above; and

(B)    without limiting the provisions of clause (a)(ii) above, the Borrower
Cash Collateralizes the obligations of the Borrower in respect of such Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender in respect of such Letters of Credit or Swingline Loans, or the Borrower
makes other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Bank or the applicable Swingline Lender, as the case may be,
in their sole discretion, to protect them against the risk of non-payment by
such Defaulting Lender;

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving
Exposure may not in any event exceed the Revolving Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(iv) with the written approval of the Required Lenders, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of clause (v) below
will apply to all amounts thereafter paid by the Borrower for the account of any
such Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that such termination will
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, any Issuing Bank or any Lender may have against such
Defaulting Lender;

 

61



--------------------------------------------------------------------------------

(v) any amount paid by the Borrower for the account of a Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will be retained by the Administrative Agent in a
segregated non-interest bearing account until the termination of the Revolving
Commitments at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Banks or Swingline
Lenders under this Agreement, third to the payment of post-default interest and
then current interest due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them, fourth to the payment of fees then due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Non-Defaulting Lenders hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Lenders, seventh to pay any amounts owing
to the Loan Parties by such Defaulting Lender and eighth to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct;

(vi) except for the matters listed in Section 9.02(b)(i) through (b)(ix)
directly applicable to such Defaulting Lender, such Defaulting Lender will not
(i) have the right to vote regarding any issue on which voting is required or
advisable under this Agreement or any other Loan Document and, with respect to
any such Lender, the amount of the Revolving Commitment or Loans, as applicable,
held by such Lender shall not be counted as outstanding for purposes of
determining “Required Lenders” (in either the numerator or the denominator)
hereunder, (ii) except as set forth in clause (v) immediately above, be entitled
to receive any payments of principal, interest or fees from the Borrower or the
Administrative Agent (or the other Lenders) in respect of Letters of Credit or
its Loans (without prejudice to the rights of the Lenders other than Defaulting
Lenders in respect of such fees), provided that (1) to the extent that a portion
of the LC Exposure of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to clause (a)(ii), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Commitments and (2) to the extent any portion of
such LC Exposure cannot be so reallocated, unless such portion of such LC
Exposure is Cash Collateralized, such fees will instead accrue for the benefit
of and be payable to the Issuing Bank; and

(vii) the Borrower may, at its sole expense and effort, upon notice to such
Defaulting Lender and the Administrative Agent, in accordance with
Section 2.18(b) and 9.04, require such Defaulting Lender to assign and delegate,
without recourse all its interests, rights and obligations under this Agreement.

 

62



--------------------------------------------------------------------------------

(b) If the Borrower, the Administrative Agent, the Issuing Banks and the
Swingline Lenders agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, the LC Exposure and the Swingline Exposure of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment, and such Lender will purchase at par such portion of outstanding
Revolving Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the Revolving
Exposure of the Lenders to be on a pro rata basis in accordance with their
respective Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Revolving
Exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing) and if any cash collateral has been posted with respect
to such Defaulting Lender, the Administrative Agent will promptly return such
cash collateral to the Borrower, provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender, and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

SECTION 2.23 Maturity Date Extension.

(a) The Borrower may at any time and from time to time, by notice to the
Administrative Agent, propose an extension of the Maturity Date, which proposal
may include a proposal to change the Applicable Margin (including any provisions
in the definition thereof) as may be specified in such proposal. Upon receipt of
any such proposal the Administrative Agent shall promptly notify each Lender
thereof. Each Lender shall respond to such proposal in writing within 30
calendar days after the date of such proposal and any failure of a Lender to
respond within such period shall be deemed to be a rejection of such proposal.
If any Lender consents to such proposal (each such consenting Lender, an
“Extending Lender”), the Maturity Date applicable to each Extending Lender shall
be extended to the date specified in the Borrower’s extension proposal and the
Applicable Margin with respect to each such Extending Lender shall be adjusted
in the manner specified in such proposal, if any, and each Non-Extending Lender
will be treated as provided in Section 2.23(b).

(b) If any Lender does not consent to any extension request that becomes
effective pursuant to Section 2.23(a) (each such Lender, a “Non-Extending
Lender”), then the Maturity Date for such Non-Extending Lender shall remain
unchanged from that applicable prior to the extension and the Commitments of
each Non-Extending Lender and the existing Applicable Margin shall continue in
full force and effect.

(c) Notwithstanding the provisions of Section 9.02(b), the Borrower and the
Administrative Agent (and the Extending Lenders) shall be entitled to enter into
any amendments to this Agreement that the Administrative Agent believes are
necessary or appropriate to reflect, or to provide for the integration of, any
extension of the Maturity Date or change in Applicable Margins pursuant to this
Section 2.23 without the consent of any Non-Extending Lender.

 

63



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of STX and the Borrower represents and warrants to the Lenders with respect
to itself and its Subsidiaries that:

SECTION 3.01 Organization; Powers. Each of STX, the Borrower and the
Subsidiaries is duly incorporated or organized, validly existing and (where such
concept exists in any relevant jurisdiction) in good standing under the laws of
the jurisdiction of its incorporation or organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02 Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within its powers and have been duly authorized by all necessary action. This
Agreement has been duly executed and delivered by each of STX and the Borrower
and (solely for purposes of Section 9.09(d)) Seagate Technology (US) and
constitutes, and each other Loan Document to which each Loan Party is to be a
party, when executed and delivered by such Loan Party will constitute, a legal,
valid and binding obligation of such Loan Party (as the case may be),
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity and an
implied covenant of good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party (a)
do not require any consent or approval of, registration or filing with, or any
other action by or before, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and filings and other actions
necessary to perfect Liens created under the Loan Documents, and except where
the failure to obtain such consent or approval or to make such registration or
filing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (b) will not violate any applicable law,
regulation or any order of any Governmental Authority in any material respect or
the memorandum and articles of association, constitution, charter, by-laws or
other organizational documents of STX, the Borrower or any other Loan Party, (c)
will not violate or result in a default under any indenture, material agreement
or other material instrument binding upon STX, the Borrower or any Subsidiary or
any of their respective assets, or give rise to a right thereunder to require
any payment to be made by STX, the Borrower or any Subsidiary, except for
violations or payments that, individually and in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and (d) will not
result in the creation or imposition of any Lien on any asset of STX, the
Borrower or any Subsidiary, except for Liens created under the Loan Documents.

 

64



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) STX has heretofore furnished to the Lenders the audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
of STX as of and for the fiscal year ended June 29, 2018 setting forth in
comparative form the figures for the previous fiscal year and reported on by
Ernst & Young LLP, independent auditors, to the effect that such financial
statements present fairly, in all material respects, the consolidated financial
condition and results of operations and cash flows of STX, the Borrower and the
Subsidiaries on a consolidated basis as of such dates and for such periods in
accordance with GAAP consistently applied.

(b) Except as disclosed in the financial statements referred to in clause
(a) above or the notes thereto and except for the Disclosed Matters, none of
STX, the Borrower or the Subsidiaries has, as of the Effective Date after giving
effect to any Loans made on such date, any material contingent liabilities,
unusual long-term commitments or unrealized losses.

(c) Since June 29, 2018 there has been no material adverse change in the
business, financial condition or results of operations of STX, the Borrower and
the Subsidiaries, taken as a whole.

SECTION 3.05 Properties.

(a) Each of STX, the Borrower and the Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and subject to the Liens permitted by Section 6.02.

(b) Each of STX, the Borrower and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by STX, the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually and in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except for the Disclosed Matters, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of STX or the Borrower, threatened against or affecting STX, the
Borrower or any Subsidiary (i) that could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect or (ii)(A) that
involve any of the Loan Documents or the execution, delivery and performance by
STX, the Borrower or any other Loan Party thereof, (B) that are not frivolous
and (C) if adversely determined, would reasonably be expected to be adverse to
the interests of the Lenders.

 

65



--------------------------------------------------------------------------------

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually and in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, none of STX, the Borrower or
any Subsidiary (i) is in violation of any applicable Environmental Law or any
obligation to obtain, maintain or comply with any permit, license or other
approval required under any applicable Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received written notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis to
reasonably expect the imposition of any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each of STX, the Borrower and
the Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually and in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08 Investment Company Status. None of STX, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each of STX, the Borrower and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which STX, the Borrower or such Subsidiary, as applicable,
has set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under all underfunded Plans (based on the assumptions used
for purposes of Accounting Standards Codification No. 715:
Compensation-Retirement Benefits) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount that would reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11 Disclosure. The reports, financial statements, certificates or
other written information furnished by or on behalf of STX or the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished), taken as a
whole, do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading, provided
that, (a) with respect to projected financial information, STX and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and (b) with respect to
information regarding the hard disc drive market and other industry data, STX
and the Borrower represent only that such information was prepared by
third-party industry research firms, and although STX and the Borrower believe
such information is reliable, STX and the Borrower cannot guarantee the accuracy
and completeness of such information and have not independently verified such
information. As of the Effective Date, the information included in the
Beneficial Ownership Certification, to the knowledge of STX and the Borrower (if
such certification was required to be delivered by the Administrative Agent) is
true and correct in all respects.

 

66



--------------------------------------------------------------------------------

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of STX, the Borrower and each subsidiary in, each other
subsidiary, in each case as of the Effective Date.

SECTION 3.13 Insurance. As of the Effective Date, all premiums in respect of all
material insurance maintained by or on behalf of STX, the Borrower and the
Subsidiaries that are required to have been paid have been paid. STX and the
Borrower believe that the insurance maintained by or on behalf of STX, the
Borrower and the Subsidiaries is adequate in all material respects.

SECTION 3.14 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against STX, the Borrower or any Subsidiary pending or, to
the knowledge of STX or the Borrower, threatened that would reasonably be
expected to have a Material Adverse Effect. Except as could not be reasonably
expected to result in a Material Adverse Effect, (a) the hours worked by and
payments made to employees of STX, the Borrower and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters, (b) all payments
due from STX, the Borrower or any Subsidiary, or for which any claim may be made
against STX, the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of STX, the Borrower or such Subsidiary and (c) the
execution, delivery and performance of the Loan Documents by STX and the
Borrower will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which STX, the Borrower or any Subsidiary is bound.

SECTION 3.15 Sanctioned Persons, etc.

(a) No Loan Party or any of its Affiliates or its Subsidiaries, or to the
knowledge of any Loan Party, any director, officer, employee, agent, or
Affiliate of any Loan Party or any of its Subsidiaries is a Person that is, or
is owned 50.0% or more, individually or in the aggregate, directly or indirectly
or controlled by Persons that are (i) the subject of any sanctions administered
or enforced by OFAC, the U.S. Department of State, the laws of Canada, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is a Sanctioned Country or
otherwise the subject of Sanctions, including (as of the Effective Date),
Crimea, Cuba, Iran, North Korea, and Syria. Each Loan Party and its Affiliates,
and their respective directors and officers and, to the knowledge of the
Borrower, the employees and agents of such Loan Parties and Affiliates, are in
compliance with all applicable Sanctions and with the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (the “FCPA”)
and any other applicable anti-corruption law and any applicable anti-money
laundering law, in each case in all material respects. Each Loan Party and its
Subsidiaries have instituted and maintain policies and procedures reasonably
designed to ensure compliance with applicable Sanctions, applicable
anti-corruption law and any applicable anti-money laundering law.

 

67



--------------------------------------------------------------------------------

(b) No part of the proceeds of any extension of credit hereunder will be used
directly or indirectly for the purpose of funding any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Country, in each case to the extent prohibited by Sanctions. Neither
the making of the extensions of credit hereunder nor the use of the proceeds
thereof will violate the USA PATRIOT Act.

(c) None of the proceeds of the extensions of credit made under this Agreement
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended), or any enabling legislation or executive
order relating thereto.

(d) No Loan Party (i) is, or will become, a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the OFAC or in
Section 1 of the Anti-Terrorism Order, or (ii) directly or, knowingly,
indirectly (A) engages, or will engage, in any dealings or transactions, or
(B) is, or will be otherwise associated with, any such Person, in each case to
the extent prohibited by Sanctions or the Anti-Terrorism Order.

(e) None of the proceeds of the extensions of credit made under this Agreement
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, for the
purpose of obtaining, retaining or directing business or obtaining any improper
advantage, in violation of the FCPA or applicable anti-corruption law.

SECTION 3.16 USA PATRIOT Act, Etc. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the USA PATRIOT Act.

ARTICLE IV

Conditions

SECTION 4.01 Conditions to Initial Borrowing. The obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement (a “Lender Addendum”)
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed Lender
Addendum) that such party has signed a counterpart of this Agreement.

 

68



--------------------------------------------------------------------------------

(b) The U.S. Guarantee Agreement shall have been duly executed by STX and each
other Guarantor as of the Effective Date and delivered to the Administrative
Agent.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Simpson Thacher & Bartlett LLP, New York counsel for STX and
certain other Loan Parties, (ii) Arthur Cox, Irish counsel to STX, (iii) General
Counsel of STX, and (iv) Maples and Calder, Cayman Islands counsel for the
Borrower and certain other Loan Parties, in each case in form and substance
satisfactory to the Administrative Agent. Each Loan Party hereby requests such
counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization or incorporation, existence and good standing of each Loan
Party, the authorization of the execution, delivery and performance of the Loan
Documents by each Loan Party and any other legal matters relating to each Loan
Party or the Loan Documents, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (a) and (b) of Section 4.02.

(f) The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) the Borrower has paid or, concurrently with the
making of the initial Loans under this Agreement will pay, in full all debt and
accrued and unpaid fees, interest, and other amounts owing under the Credit
Agreement, dated as of January 18, 2011 (as amended, supplemented or otherwise
modified from time to time), among STX, the Borrower, the lenders party thereto
and the Administrative Agent, and (ii) such credit agreement (including the
commitment to make any further extensions of credit thereunder) has been
terminated and no longer in effect.

(g) The Administrative Agent shall have received, for the account of each Lender
that has requested a Promissory Note, such Lender’s Promissory Note duly
executed and delivered by an authorized officer of the Borrower.

(h) The Administrative Agent shall have received insurance certificates
evidencing insurance coverage required to be maintained pursuant to each Loan
Document and naming the Administrative Agent on behalf of the Finance Parties as
additional insured (in the case of liability insurance), and providing that no
cancellation of the policies will be made without at least thirty days’ prior
written notice to the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(i) The Lenders shall be satisfied that there shall have been no material
adverse effect on the business, assets, financial condition or operations of STX
and its subsidiaries, taken as a whole, since June 29, 2018.

(j) Upon the reasonable request of any Lender, made at least ten days prior to
the Effective Date, the Borrower shall provide such information so requested in
connection with applicable “know your customer” and “anti-money laundering”
rules and regulations, including the USA PATRIOT Act, in each case at least five
days prior to the Effective Date.

(k) Prior to the Effective Date, if the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, the Borrower shall deliver
a Beneficial Ownership Certification in relation to the Borrower.

(l) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including in each case, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrower under any Loan Document.

The Administrative Agent shall notify the Borrower and the Lenders as to the
satisfaction of the documentary delivery requirements set forth above, and such
notice shall be conclusive and binding.

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents to which it is a party shall be true and correct in all material
respects (other than representations and warranties that are subject to a
Material Adverse Effect or a materiality qualifier, in which case such
representations and warranties shall be true and correct) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (other than representations and warranties that were subject to a
Material Adverse Effect or a materiality qualifier, in which case such
representations and warranties shall have been true and correct) in each case as
of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

70



--------------------------------------------------------------------------------

(c) With respect to the issuance of any Letter of Credit or the making of any
Swingline Loan, there is no Defaulting Lender at the time such Swingline Loan is
to be made or Letter of Credit is to be issued, unless the L/C Exposure or
Swingline Exposure of such Defaulting Lender is re-allocated to non-Defaulting
Lenders and/or the Borrower has Cash Collateralized or made other arrangements
with respect to any such non-reallocated Exposure of such Defaulting Lender all
in accordance with Section 2.22.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by STX and
the Borrower on the date thereof as to the matters specified in clauses (a) and
(b) of this Section 4.02. For purposes of the foregoing, the term “Borrowing”
shall not include the continuation or conversion of Loans in which the aggregate
amount of such Loans is not being increased.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of STX and the Borrower covenants
and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. STX will furnish to the
Administrative Agent:

(a) within 90 days after the end of each fiscal year of STX, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit or any
other material qualification or exception) to the effect that such consolidated
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of STX, the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of STX, its unaudited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then-elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the consolidated financial condition
and results of operations of STX, the Borrower and the Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

71



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Certificate of Financial Officer of the Person delivering such
financial statements (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.11, 6.12 and 6.13
(iii) stating whether any material change in GAAP or in the application thereof
has occurred since the date of STX’s audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) identifying any Material Acquisitions that have been consummated by the
Borrower or any Subsidiary since the end of the previous fiscal quarter,
including the date on which each such Material Acquisition was consummated and
the consideration therefor;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by STX, the
Borrower or any Subsidiary with the SEC or with any national securities exchange
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly following any reasonable request of the Administrative Agent
therefor, copies of (i) any documents described in Section 101(k)(1) of ERISA
that the Borrower or any of its ERISA Affiliates have requested with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that the Borrower or any of its ERISA Affiliates have requested with
respect to any Multiemployer Plan, provided that if the Borrower or any of its
ERISA Affiliates have not requested such documents or notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan, the
Borrower or its ERISA Affiliate(s), as applicable, shall promptly make a request
for such documents or notices from such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of STX, the Borrower or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender, through the Administrative Agent, may
reasonably request (including information required by the USA PATRIOT Act).

Documents required to be delivered pursuant to Section 5.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents
or provides a link thereto on the Borrower’s website on the internet at
http://www.seagate.com or (ii) on which such documents are posted on the
Borrower’s behalf on SyndTrak or another relevant website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent), provided
that (A) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (B) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

 

72



--------------------------------------------------------------------------------

SECTION 5.02 Notices of Material Events. STX and the Borrower will furnish,
promptly upon STX’s or the Borrower’s obtaining knowledge thereof, to the
Administrative Agent written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting STX, the Borrower
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
material liability of STX, the Borrower and the Subsidiaries, taken as a whole;

(d) the occurrence of any change to the Issuer Ratings by S&P, Moody’s or Fitch;

(e) any change in the information provided in the Beneficial Ownership
Certification (if previously provided at the Administrative Agent’s request)
that would result in a change to the list of beneficial owners identified in
parts (c) or (d) of such Beneficial Ownership Certification; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of STX or the
Borrower, as applicable, setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

SECTION 5.03 [RESERVED].

SECTION 5.04 Existence; Conduct of Business. Each of STX and the Borrower will,
and will cause each of its subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, contracts, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names used in the conduct
of the business of STX, the Borrower and the Subsidiaries, except, in the case
of clause (b) of this Section, to the extent that the failure to take any such
action could not reasonably be expected to have a Material Adverse Effect,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or any sale of assets
permitted under Section 6.05.

 

73



--------------------------------------------------------------------------------

SECTION 5.05 Payment of Obligations. Each of STX and the Borrower will, and will
cause each of its subsidiaries to, pay its Material Indebtedness and material
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) STX, the Borrower or the applicable Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.06 Maintenance of Properties. Each of STX and the Borrower will, and
will cause each of its subsidiaries to, keep and maintain all material property
necessary to the conduct of the business of STX, the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted.

SECTION 5.07 Insurance. Each of STX and the Borrower will, and will cause each
of its subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as are customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will furnish to the Administrative Agent, upon request,
information in reasonable detail as to the insurance so maintained.

SECTION 5.08 Further Assurances. Each of STX and the Borrower will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
agreements and instruments, and take all such further actions that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied, all at the expense of the Borrower.

SECTION 5.09 Books and Records; Inspection Rights. Each of STX and the Borrower
will, and will cause each of its subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities. Each of
STX and the Borrower will, and will cause each of its subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and at such reasonable intervals as may be reasonably
requested, provided that any such visit or inspection by a Lender other than the
Administrative Agent shall be coordinated by (and any request for such a visit
or inspection shall be presented through) the Administrative Agent.

SECTION 5.10 Compliance with Laws.

(a) Each of STX and the Borrower will, and will cause each of their Subsidiaries
to, comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

74



--------------------------------------------------------------------------------

(b) Each of STX and the Borrower will, and will cause each of their Subsidiaries
to, maintain in effect policies and procedures reasonably designed to ensure
compliance by each Loan Party, their respective Subsidiaries, and their
respective directors, officers, employees, and agents with applicable Sanctions,
applicable anti-corruption law and any applicable anti-money laundering law.

SECTION 5.11 Use of Proceeds of Loans and Letters of Credit. The proceeds of the
Loans will be used only for working capital and other general corporate purposes
of the Borrower and its Subsidiaries, and Letters of Credit will be issued only
to support obligations of the Borrower or any Subsidiary incurred in the
ordinary course of business; provided, that notwithstanding the foregoing,
(a) no part of the proceeds of any Loan or issuance of, or proceeds from, any
Letter of Credit will be used, whether directly or indirectly, (i) for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X or (ii) in contravention of the representations
made in Section 3.15(b), (c) or (e), and (b) the Borrower will not, directly, or
knowingly, indirectly, lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) for the
purpose of funding any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is the subject of
Sanctions, in each case to the extent prohibited by Sanctions or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as Administrative Agent, Issuing Bank, Lender, underwriter, advisor, investor,
or otherwise).

SECTION 5.12 Senior Obligations. STX and the Borrower will, and will cause each
Subsidiary Loan Party to, ensure that its obligations under this Agreement and
the other Loan Documents to which it is a party shall at all times rank at least
pari passu in right of payment with all its other present and future senior
Indebtedness, except for obligations accorded preference by mandatory provisions
of law.

SECTION 5.13 Additional Subsidiaries. If any Subsidiary is formed or acquired
after the Effective Date, STX and the Borrower will (a) within ten Business Days
after such Subsidiary is formed or acquired (or such longer period as the
Administrative Agent may agree in its discretion), notify the Administrative
Agent and the Lenders thereof and (b) within 30 Business Days after such
Subsidiary is formed or acquired (or, if such Subsidiary is a Foreign
Subsidiary, within 60 Business Days after such Foreign Subsidiary is formed or
acquired (or such longer period as the Administrative Agent may agree in its
discretion)), cause the Guarantee Requirement to be satisfied with respect to
such Subsidiary (if it is a Subsidiary Loan Party), provided that if the
Administrative Agent determines, after consultation with the Borrower, that (i)
such additional Subsidiary providing a Guarantee would violate the law of the
jurisdiction where such Subsidiary is organized or would result in a material
adverse tax consequence to such additional Subsidiary or (ii) the cost to STX,
the Borrower and the Subsidiaries of such additional Subsidiary providing a
Guarantee would be excessive in view of the related benefits to be received by
the Lenders, then STX and the Borrower shall not be required to cause the
Guarantee Requirement to be satisfied with respect to such additional Subsidiary
(and such additional Subsidiary shall not be a Subsidiary Loan Party for
purposes of this Agreement and the other Loan Documents).

 

75



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or been terminated and all LC Disbursements
shall have been reimbursed, each of STX and the Borrower covenants and agrees
with the Lenders that:

SECTION 6.01 Indebtedness.

(a) Each of STX and the Borrower will not, and will not permit any of its
subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness created under the Loan Documents;

(ii) the Senior Notes and extensions, renewals, refinancings and replacements of
the Senior Notes that do not increase the outstanding principal amount thereof
or result in an earlier maturity date or decreased weighted average life
thereof, and that do not contain covenants that are more restrictive from the
Borrower’s perspective than the covenants contained in this Agreement, provided
that the applicable refinancing or replacement Indebtedness need not be incurred
substantially concurrently with the consummation of such refinancing or
replacement so long as such refinancing or replacement Indebtedness is incurred
no earlier than six months prior to the date on which the applicable Senior
Notes are refinanced or replaced, as the case may be;

(iii) Indebtedness (other than in respect of the Senior Notes) existing on the
Effective Date and set forth in Schedule 6.01 and extensions, renewals,
refinancings and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or result in an earlier maturity date or
decreased weighted average life thereof;

(iv) Indebtedness (x) of STX to the Borrower or any Subsidiary, (y) of the
Borrower to STX or any Subsidiary and (z) of any Subsidiary (other than any SPE
Subsidiary) to STX, the Borrower or any other Subsidiary, provided that
(A) Indebtedness of any Subsidiary that is not a Loan Party to STX, the Borrower
or any Subsidiary Loan Party shall be subject to Section 6.04 and
(B) Indebtedness of the Borrower to STX or any Subsidiary and Indebtedness of
STX or any Subsidiary Loan Party to any Subsidiary that is not a Subsidiary Loan
Party shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

 

76



--------------------------------------------------------------------------------

(v) Guarantees (x) by STX or the Borrower of Indebtedness or Permitted
Obligations of any Subsidiary, (y) by the Borrower of Indebtedness or Permitted
Obligations of STX and (z) by any Subsidiary of Indebtedness or Permitted
Obligations of STX or the Borrower or any other Subsidiary, provided that
(A) such Indebtedness or Permitted Obligations is otherwise permitted hereunder,
(B) Guarantees by STX, the Borrower or any Subsidiary Loan Party of Indebtedness
of any Subsidiary that is not a Loan Party shall be subject to Section 6.04, (C)
Guarantees by any Loan Party permitted under this clause (v) shall be
subordinated to the Obligations of the applicable Subsidiary to the same extent,
if any, and on the same terms as the Indebtedness so Guaranteed is subordinated
to the Obligations and (D) none of the Indebtedness for borrowed money incurred
pursuant to clause (ii), (iii) or (ix) of this Section 6.01(a) shall be
Guaranteed by any Subsidiary, unless such Subsidiary is a Loan Party that has
Guaranteed the Obligations pursuant to a Guarantee Agreement;

(vi) Indebtedness of STX, the Borrower or any Subsidiary in respect of workers’
compensation claims, self-insurance obligations, performance bonds, surety,
appeal or similar bonds and completion guarantees provided by the Borrower and
the Subsidiaries in the ordinary course of their business, provided that upon
the incurrence of Indebtedness with respect to reimbursement type obligations
regarding workers’ compensation claims, such obligations are reimbursed within
30 days following such incurrence;

(vii) Indebtedness of STX, the Borrower or any Subsidiary representing deferred
compensation to employees of STX, the Borrower or any Subsidiary incurred in the
ordinary course of business of STX, the Borrower or the applicable Subsidiary,
consistent with the historical practices of STX, the Borrower or such
Subsidiary;

(viii) drawings under Overdraft Facilities, provided that any drawing that is
not repaid in full on the Business Day following the day that such drawing was
made shall not be permitted by this clause;

(ix) other Indebtedness, provided that (A) at the time of any incurrence of
Indebtedness pursuant to this clause (ix), after giving effect to such
incurrence, the aggregate principal amount of all Indebtedness outstanding
pursuant to this clause (ix) shall not exceed an amount that is equal to 10% of
Consolidated Total Assets as of the end of the most recently completed fiscal
year of STX and (B) the sum of (i) the aggregate principal amount of
Indebtedness incurred by the non-Loan Party Subsidiaries pursuant to this clause
(ix) (including any such Indebtedness of this type incurred pursuant to
Section 6.01(a)(iii), and in the aggregate referred to as the “Permitted
Subsidiary Debt Amount”) and (ii) the Permitted Secured Debt Amount, in each
case at any time outstanding, shall not exceed the Permitted Priority Debt
Amount, provided that if the sum of the Permitted Subsidiary Debt Amount and the
Permitted Secured Debt Amount outstanding at the time an Investment Grade Period
ends exceeds the Permitted Priority Debt Amount that would be permitted at the
time the succeeding Non-Investment Grade Period commences, then the amount of
such excess (less the amount by which the Permitted Subsidiary Debt Amount and
the Permitted Secured Debt Amount are reduced during such succeeding
Non-Investment Grade Period) shall be deemed to be permitted under this
Section 6.01(a)(ix);

 

77



--------------------------------------------------------------------------------

(x) any Permitted Receivables Financing;

(xi) purchase money obligations or other similar obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond, and similar financings) (i) in respect of capital leases, or
(ii) incurred to finance the acquisition, construction, or improvement of any
fixed or capital assets, in each case, together with any modifications,
extensions, renewals, refundings, replacements, and extensions of any such
Indebtedness that do not increase the outstanding principal amount thereof
(provided, in each case, that such Indebtedness is incurred within 270 days of
the acquisition of such property);

(xii) Guarantees by the Borrower delivered in the ordinary course of its
business of the obligations of suppliers, customers, franchisees and licensees
of the Borrower, its Subsidiaries and, subject to Section 6.08, other
Affiliates; and

(xiii) Guarantees by STX, the Borrower and its Subsidiaries in respect of lease
agreements of STX, the Borrower or any Subsidiary not exceeding $100,000,000 in
the aggregate at any time.

(b) Each of STX and the Borrower will not, and will not permit any of its
subsidiaries to, issue any preferred Equity Interests, except that STX may issue
preferred shares or other preferred Equity Interests that do not require
mandatory cash dividends (other than Cash-Pay Preferred Equity that is issued in
accordance with Section 6.01(a)) or redemptions and do not provide for any right
on the part of the holder to require redemption, repurchase or repayment
thereof, in each case prior to the date that is 91 days after the Maturity Date.

SECTION 6.02 Liens. Each of STX and the Borrower will not, and will not permit
any of its subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect
thereof, except:

(a) Permitted Encumbrances and Liens created under the Loan Documents;

(b) any Lien on any property or asset of STX, the Borrower or any Subsidiary
existing on the Effective Date and set forth in Schedule 6.02, provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary, and (ii) such Lien shall secure only those obligations that it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(c) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights;

(d) Liens in favor of a landlord on leasehold improvements in leased premises;

 

78



--------------------------------------------------------------------------------

(e) Liens arising from Permitted Investments described in clause (d) of the
definition of the term Permitted Investments;

(f) Liens arising under any Permitted Receivables Financing;

(g) other Liens securing Indebtedness, provided that the sum of (i) the
aggregate principal amount of Indebtedness secured pursuant to this clause (g)
(together with any secured Indebtedness described in Section 6.02(b), and in the
aggregate referred to as the “Permitted Secured Debt Amount”) and (ii) the
Permitted Subsidiary Debt Amount, in each case at any time outstanding, shall
not exceed the Permitted Priority Debt Amount, provided that if the sum of the
Permitted Subsidiary Debt Amount and the Permitted Secured Debt Amount
outstanding at the time an Investment Grade Period ends exceeds the Permitted
Priority Debt Amount that would be permitted at the time the succeeding
Non-Investment Grade Period commences, then the amount of such excess (less the
amount by which the Permitted Subsidiary Debt Amount and the Permitted Secured
Debt Amount are reduced during such succeeding Non-Investment Grade Period)
shall be deemed to be permitted under this Section 6.02(g);

(h) Liens (including cash collateral) securing obligations arising under any
Swap Agreement with a counterparty that is not a Finance Party (or an Affiliate
thereof) so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed $100,000,000 at any time, provided
that no more than $50,000,000 of such obligations may be secured by Liens that
rank equally with, or are senior to, the Liens securing the Obligations;

(i) during any Non-Investment Grade Period, Liens incurred during any prior
Investment Grade Period pursuant to clause (g) of this Section 6.02 and
outstanding at the end of the immediately preceding Investment Grade Period,
provided that such Liens could not be classified as Liens created, incurred,
assumed or permitted pursuant to clauses (a) through (h) of this Section 6.02;

(j) Liens arising in the ordinary course of business of STX, the Borrower and
the Subsidiaries on metals leased to STX, the Borrower or any Subsidiary under
any Platinum Lease; and

(k) Liens securing Indebtedness pursuant to Section 6.01(a)(xi); provided that
(i) such Liens attach at all times only to the assets so financed except for
accession to the property that is affixed or incorporated into the property
covered by such Lien or financed with the proceeds of such Indebtedness and the
proceeds and the products thereof, and (ii) individual financings or leases of
equipment provided by one lender or lessor may be cross collateralized to other
financings of equipment provided by such lender or lessor.

 

79



--------------------------------------------------------------------------------

SECTION 6.03 Fundamental Changes.

(a) Neither STX nor the Borrower will, and will not permit any of their
respective Subsidiaries to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with STX or the Borrower or
any of their respective Subsidiaries, or liquidate or dissolve, nor will STX or
the Borrower sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions) all or substantially all the assets of the
Borrower and the Subsidiaries, taken as a whole (whether directly or through the
sale, transfer, lease or other disposition of the assets of one or more
Subsidiaries), except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, (i) any Person
may merge with STX or the Borrower in a transaction in which the surviving
entity is a Person organized or existing under the laws of the United States of
America, any State thereof, the District of Columbia or Ireland or the Cayman
Islands and, if such surviving entity is not STX or the Borrower, as the case
may be, such Person expressly assumes, in writing, all the obligations of STX or
the Borrower, as the case may be, under the Loan Documents and provides the
Lenders with requisite “know-your-customer” information as reasonably requested
by a Lender, and (ii) any Person may merge into any Subsidiary in a transaction
in which the surviving entity is a Subsidiary and (if any party to such merger
is a Subsidiary Loan Party) is a Subsidiary Loan Party and any Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, provided that any such merger
involving a Person that is not a wholly-owned Subsidiary of the Borrower
immediately prior to such merger shall not be permitted unless also permitted by
Sections 6.04 and 6.08.

(b) Each of STX and the Borrower will not, and will not permit any of its
subsidiaries to, engage to any material extent in any business other than
(i) businesses of the type conducted by STX, the Borrower and the Subsidiaries
on the date of execution of this Agreement and businesses reasonably related,
ancillary or complementary thereto and (ii) in the case of the SPE Subsidiaries,
Permitted Receivables Financings.

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. Each of
STX and the Borrower will not, and will not permit any of its subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly-owned Subsidiary of the Borrower prior to such merger) any
Equity Interests in or evidences of Indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (any of the
foregoing, an “Investment”), except:

(a) Permitted Investments;

(b) investments existing on the Effective Date and set forth on Schedule 6.04;

(c) investments by STX, the Borrower and the Subsidiaries in Equity Interests in
each other (other than in any SPE Subsidiary), provided that no investment may
be made pursuant to this clause (c) by a Loan Party in the Equity Interests of a
Subsidiary that is not a Loan Party unless such investment is being made in the
ordinary course of business of STX, the Borrower and the Subsidiaries;

 

80



--------------------------------------------------------------------------------

(d) loans or advances (x) made by STX to the Borrower or any Subsidiary (other
than any SPE Subsidiary), (y) made by the Borrower to any Subsidiary (other than
any SPE Subsidiary) and (z) made by any Subsidiary to STX, the Borrower or any
other Subsidiary (other than any SPE Subsidiary), provided that no loan or
advance in excess of $15,000,000 in the aggregate for all such loans or advances
may be made pursuant to this clause (d) by a Loan Party to a Subsidiary that is
not a Loan Party unless such loan or advance is being made in the ordinary
course of business of STX, the Borrower and the Subsidiaries;

(e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees of Permitted Obligations permitted by Section 6.01, provided that no
Guarantee (of other than the Obligations) in excess of $15,000,000 in the
aggregate for all Guarantees constituting Indebtedness may be made pursuant to
this clause (e) by any Loan Party of the Indebtedness of any Subsidiary that is
not a Loan Party unless such Guarantee is being made in the ordinary course of
business of STX, the Borrower and the Subsidiaries;

(f) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) any investments in or loans to any other Person received as non-cash
consideration for sales, transfers, leases and other dispositions permitted by
Section 6.05;

(h) Guarantees by STX, the Borrower and the Subsidiaries of leases other than
Capital Lease Obligations entered into by any Subsidiary as lessee;

(i) extensions of credit in the nature of accounts receivable or notes
receivable in the ordinary course of business;

(j) investments in payroll, travel and similar advances to cover matters that
are expected at the time of such advances ultimately to be treated as expenses
for accounting purposes and that are made in the ordinary course of business;

(k) investments in or acquisitions of stock, obligations or securities received
in settlement of debts created in the ordinary course of business and owing to
STX, the Borrower or any Subsidiary or in satisfaction of judgments;

(l) investments in the form of Swap Agreements permitted under Section 6.06;

(m) investments, loans, advances, guarantees and acquisitions resulting from a
foreclosure by STX, the Borrower or any Subsidiary with respect to any secured
investment or other transfer of title with respect to any secured investment in
default;

(n) investments, loans, advances, guarantees and acquisitions the consideration
for which consists solely of shares of common stock of STX;

(o) investments arising as a result of any Permitted Receivables Financing;

 

81



--------------------------------------------------------------------------------

(p) other Investments, provided that (i) no Default has occurred and is
continuing or would result from any such Investment, (ii) in the case of any
such Investment in an amount that exceeds $100,000,000, (A) STX is in
compliance, on a pro forma basis after giving effect to any such Investment
(after giving effect to any reduction in operating expenses permitted to be
included for this purpose in the calculation set forth in the definition of the
term Consolidated EBITDA), with the covenants contained in Section 6.11 and
Section 6.12 recomputed as of the last day of the most recently ended fiscal
quarter of STX for which financial information is available, as if such
Investment (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance; and (B) the Administrative Agent shall have
received a certificate from a Financial Officer of STX that certifies compliance
with clauses (p)(ii)(A) and (p)(iii), together with all relevant financial
information for the Person or assets to be acquired and reasonably detailed
calculations demonstrating compliance with the requirement set forth in clause
(ii)(A) and (iii) both before and after giving effect to such Investment and any
related Borrowing, the Liquidity Amount shall not be less than $800,000,000; and

(q) prepayments or advances to vendors or suppliers of semiconductors in
connection with any guarantee of supply by, or to fund the expansion of supply
capacity by, such vendor or supplier, in an aggregate amount not to exceed
$50,000,000 at any one time outstanding.

SECTION 6.05 Asset Sales. During a Non-Investment Grade Period, each of STX and
the Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will STX or the Borrower permit any of its subsidiaries to
issue any additional Equity Interests in such Subsidiary (other than any
Subsidiary issuing directors’ qualifying shares or issuing Equity Interests to
STX, the Borrower or any Subsidiary in compliance with Section 6.04(c)), except:

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business and periodic clearance of aged inventory;

(b) sales, transfers and other dispositions of Equity Interests to STX, the
Borrower or any Subsidiary (other than any SPE Subsidiary), provided that any
such sale, transfer or other disposition involving a Subsidiary that is not a
Subsidiary Loan Party (to the extent that such sale, transfer or other
disposition is not made in the ordinary course of business of STX, the Borrower
and the Subsidiaries) shall be made in compliance with Section 6.08;

(c) sales of assets received by STX, the Borrower or any Subsidiary upon the
exercise of a power of sale or foreclosure by STX, the Borrower or any
Subsidiary with respect to any secured investment or other transfer of title
with respect to any secured investment in default;

 

82



--------------------------------------------------------------------------------

(d) licensing and cross-licensing arrangements entered into in the ordinary
course of business of STX, the Borrower or any Subsidiary involving any
technology or other intellectual property of STX, the Borrower or such
Subsidiary;

(e) sales, transfers and other dispositions to STX, the Borrower or any
Subsidiary, provided that any such sale, transfer or other disposition involving
a Subsidiary that is not a Subsidiary Loan Party (to the extent that such sale,
transfer or other disposition is not made in the ordinary course of business of
STX, the Borrower and the Subsidiaries) shall be made in compliance with
Section 6.08;

(f) sales, transfers and other dispositions of Receivables and Related Assets
pursuant to any Permitted Receivables Financing;

(g) sales, transfers and other dispositions that are not permitted by any other
clause of this Section 6.05, provided that the aggregate fair market value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (g) shall not exceed during any fiscal year of STX the amount that is
equal to 15% of Consolidated Total Assets as of the end of the immediately
preceding fiscal year of STX;

(h) licensing of assets that constitute technology or other intellectual
property to joint ventures in connection with investments permitted by
Section 6.04;

(i) sales of assets pursuant to a transaction permitted by Section 6.03(a); and

(j) sale and leaseback transactions entered into in the ordinary course of
business of STX, the Borrower and the Subsidiaries involving the sale and
subsequent leaseback pursuant to a Platinum Lease of platinum or other precious
metals, so long as such sale is consummated substantially simultaneously with
the acquisition of the platinum or other precious metals so sold;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b) or (e) above) shall be made for
fair market value.

SECTION 6.06 Swap Agreements. Each of STX and the Borrower will not, and will
not permit any of its subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which STX, the
Borrower or any Subsidiary has actual exposure, (other than those in respect of
Equity Interests of STX, the Borrower or any Subsidiary, which shall be governed
by clause (c) of this Section), (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of STX, the Borrower or
any Subsidiary, or (c)(i) Swap Agreements entered into by STX, the Borrower or
any Subsidiary, and payments (in either cash or Equity Interests as applicable)
required thereunder, (A) in respect of Equity Interests in STX providing for
payments to current or former directors, officers or employees of STX, the
Borrower and any Subsidiary or their heirs or estates and (B) in respect of
Equity Interests in STX, the Borrower or any Subsidiary in connection with any
redemption or repurchase by STX of its Equity Interests, and (ii) to the extent
not permitted under clause (c)(i), any other Swap Agreements entered into by
STX, the Borrower or any Subsidiary, and payments (in either cash or Equity
Interests as applicable) required thereunder in respect of Equity Interests in
STX; provided, that Restricted Payments required by the Swap Agreements entered
into in reliance on this clause (c) shall only be made in the same circumstances
under which, and in the amounts that, STX, the Borrower and the Subsidiaries are
then permitted to make Restricted Payments pursuant to Section 6.07, and such
Restricted Payments made during any fiscal year shall be deemed to reduce the
amount of Restricted Payments available during such fiscal year under Section
6.07.

 

83



--------------------------------------------------------------------------------

SECTION 6.07 Restricted Payments. During any Non-Investment Grade Period, the
Borrower will not, and STX and the Borrower will not permit any of their
respective subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:

(a) the Borrower and the Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests payable solely in additional shares of their
Equity Interests;

(b) the Borrower and the Subsidiaries may declare and pay dividends or
distributions ratably with respect to their Equity Interests, provided if the
Borrower merges with or consolidates with or into STX (or if different the
ultimate parent of the Borrower which is a publically traded Person), then the
Borrower shall no longer be able to declare and pay ratable dividends or
distributions pursuant to this clause (b);

(c) other Restricted Payments consisting of cash dividends and cash return of
capital distributions in an aggregate amount not to exceed $350,000,000 in any
four consecutive fiscal quarter period;

(d) other Restricted Payments consisting of redemptions and repurchases of
Equity Interests in an aggregate amount not to exceed $500,000,000 in any four
consecutive fiscal quarter period;

(e) other Restricted Payments not otherwise permitted under this Section 6.07,
provided that, after giving effect to each such Restricted Payment in clauses
(c) or (d) or this clause (e) and any related Borrowing, the Liquidity Amount
shall not be less than $800,000,000: and provided that if any Restricted Payment
made at the time an Investment Grade Period ends exceeds the amount of
Restricted Payments that would be permitted at the time the succeeding
Non-Investment Grade Period commences, then the amount of such excess shall be
deemed to have been permitted under this Section.

SECTION 6.08 Transactions with Affiliates. Each of STX and the Borrower will
not, and will not permit any of its subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, in excess of $15,000,000 except (a) transactions that are at
prices and on terms and conditions not less favorable to STX, the Borrower or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among STX, the Borrower and the
Subsidiary Loan Parties (and, if the applicable transaction is a transaction in
the ordinary course of business of STX, the Borrower and the applicable
Subsidiary, any other Subsidiary (other than a SPE Subsidiary)) not involving
any other Affiliate, (c) any issuance of securities, or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors of STX, the Borrower or any Subsidiary, (d) the grant of
stock options or similar rights to officers, employees, consultants and
directors of STX, the Borrower or any Subsidiary pursuant to plans approved by
the board of directors of STX, the Borrower or, in the case of any such grant to
an officer, employee, consultant or director of any Subsidiary, such Subsidiary
and the payment of amounts or the issuance of securities pursuant thereto and
(e) transactions otherwise permitted under this Agreement.

 

84



--------------------------------------------------------------------------------

SECTION 6.09 Restrictive Agreements. Each of STX and the Borrower will not, and
will not permit any of its subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon

(a) the ability of STX, the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
obligations of STX and the Borrower under the Loan Documents or

(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to any shares of its capital stock or to make or repay loans or advances
to STX, the Borrower or any other Subsidiary or to Guarantee Indebtedness of
STX, the Borrower or any other Subsidiary, provided that

(i) the foregoing shall not apply to restrictions and conditions imposed by law
or any Loan Document,

(ii) the foregoing shall not apply to restrictions and conditions existing on
the Effective Date imposed by any Senior Note Document or identified on Schedule
6.09 (but shall apply to any refinancing, replacement, extension or renewal of,
or any amendment or modification expanding the scope of, any such restriction or
condition),

(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of any Subsidiary pending such
sale, provided such restrictions and conditions apply only to such Subsidiary
and such sale is permitted hereunder,

(iv) the foregoing shall not apply to customary restrictions on or customary
conditions to the payment of dividends or other distributions on, or the
creation of Liens over, Equity Interests owned by STX, the Borrower or any
Subsidiary in any joint venture or like enterprise that is not a Subsidiary
contained in the constitutive documents of such joint venture or enterprise,

(v) the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to Indebtedness permitted by subclause (B) of
Section 6.01(a)(ix) of this Agreement (which for this purpose shall not include
the amount set forth in clause (b) of the definition of “Permitted Priority Debt
Amount”) if such restrictions or conditions apply only to the property or assets
securing such Indebtedness (in the case of clause (a) of the foregoing) and/or
only to the Subsidiary incurring such Indebtedness or its subsidiaries (in the
case of clause (b) of the foregoing),

 

85



--------------------------------------------------------------------------------

(vi) clause (a) of the foregoing shall not apply to customary provisions in
leases or licenses (or sublicenses) of intellectual or similar property
restricting the assignment, subletting or transfer thereof,

(vii) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to any Permitted Receivables Financing,
provided that such restrictions or conditions apply only to the Receivables and
the Related Assets that are the subject of such Permitted Receivables Financing,
and

(viii) the foregoing shall not apply to customary restrictions or conditions
imposed on any SPE Subsidiary pursuant to any Permitted Receivables Financing.

SECTION 6.10 Amendment of Material Documents. Neither STX nor the Borrower will,
nor will STX and the Borrower permit any of their respective subsidiaries to,
amend, modify or waive any of its rights under (a) its certificate of
incorporation, by-laws, memorandum or articles of association or other
organizational documents or (b) any Senior Note Document, except to the extent
that such amendments, modifications or waivers, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
be materially adverse to the Lenders.

SECTION 6.11 Interest Coverage Ratio. STX will not permit the Interest Coverage
Ratio as of the end of any fiscal quarter to be less than 3.25 to 1.00.

SECTION 6.12 Total Leverage Ratio. STX will not permit the Total Leverage Ratio
as of the end of any fiscal quarter to exceed 3.75 to 1.00.

SECTION 6.13 Minimum Liquidity. STX will not permit the Liquidity Amount to be
less than $700,000,000 at any time.

SECTION 6.14 OFAC Compliance. The Borrower will not, and will not permit any of
its Subsidiaries to, do business in a Sanctioned Country or with a Sanctioned
Person in violation of the economic sanctions of the United States administered
by OFAC.

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

86



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

(c) any representation or warranty made or deemed made by or on behalf of STX,
the Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) STX or the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), Section 5.04 (with respect to the
existence of STX or the Borrower), Section 5.09 or in Article VI;

(e) STX or the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

(f) STX, the Borrower or any Subsidiary shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period with respect thereto;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or any Permitted Receivables Financing terminating (except
voluntary terminations) prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due or
any Permitted Receivables Financing to be terminated, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, examinership or other
relief in respect of STX, the Borrower or, subject to Section 7.02, any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership, examinership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, liquidator, examiner or similar
official for STX, the Borrower or, subject to Section 7.02, any Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

87



--------------------------------------------------------------------------------

(i) STX, the Borrower or, subject to Section 7.02, any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
dissolution, winding-up, liquidation, reorganization, court protection or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership,
examinership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator, examiner or similar official for STX, the
Borrower or, subject to Section 7.02, any Subsidiary or for a substantial part
of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) STX, the Borrower or, subject to Section 7.02, any Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (net of amounts covered by insurance as to which the
insurer has admitted liability in writing) shall be rendered against STX, the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of STX, the Borrower or any
Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) a Change in Control shall occur; or

(n) the Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any Loan
Party (other than the Borrower) shall deny in writing that it has any further
liability under the Guarantee Agreement (other than as a result of the discharge
of such Loan Party) in accordance with the terms of the Loan Documents);

 

88



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

SECTION 7.02 Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether a Default has occurred under clause (h), (i) or (j) of
Section 7.01, any reference in any such clause to any Subsidiary shall be deemed
not to include any Subsidiary affected by any event or circumstance referred to
in any such clause that did not, as of the last day of the fiscal quarter of STX
most recently ended, have assets with a value in excess of 5.0% of the
Consolidated Total Assets as of such date, provided that if it is necessary to
exclude more than one Subsidiary from clause (h), (i) or (j) of Section 7.01
pursuant to this Section 7.02 in order to avoid a Default thereunder, all
excluded Subsidiaries shall be considered to be a single consolidated Subsidiary
for purposes of determining whether the condition specified above is satisfied.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 The Administrative Agent as Agent. Each Lender and each Issuing
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. Except to the extent expressly provided in this Article
VIII, the provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

SECTION 8.02 The Administrative Agent as Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
STX, the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent hereunder.

 

89



--------------------------------------------------------------------------------

SECTION 8.03 No Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary or believed by the Administrative Agent in good faith to be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to STX, Borrower or any Subsidiary that is communicated
to or obtained by the bank serving as the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by STX, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

SECTION 8.04 Reliance by the Agent and Exculpation. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed or sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05 Delegation of Agent’s Obligations. The Administrative Agent may
perform any of and all its duties and exercise its rights and powers by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

 

90



--------------------------------------------------------------------------------

In determining (i) whether conditions precedent to the effectiveness of this
Agreement have been satisfied, or (ii) compliance with any condition hereunder
to the making of a Loan, or the issuance, amendment, renewal or extension of a
Letter of Credit, in each case, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, the Administrative Agent may
presume that such condition precedent or condition to extension of credit is
satisfactory to such Lender or such Issuing Bank, unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Bank prior to the Administrative Agent’s declaration that the conditions
precedent for the documentary deliverables as required under Section 4.01 have
been satisfied, or the making of such Loan or the issuance, amendment, renewal
or extension of such Letter of Credit.

SECTION 8.06 Successor. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this Section, the Administrative Agent may
resign at any time upon notice to the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
subject to the approval of the Borrower (which approval shall not be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from all its
duties and obligations under the Loan Documents in its capacity as the
Administrative Agent. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article
VIII and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.

SECTION 8.07 Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document or any related agreement or any document furnished thereunder.

SECTION 8.08 Limitations on Obligations of Certain Transaction Parties.
Notwithstanding anything herein to the contrary, none of the Arrangers,
Bookrunners, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under any Loan
Document, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder. It is agreed that the Bookrunners,
Syndication Agents or Documentation Agent shall have no duties or
responsibilities under this Agreement or any other Loan Document in their
capacities as such. No Bookrunner, Syndication Agent or Documentation Agent
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on the
Bookrunners, Syndication Agents or Documentation Agent in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

91



--------------------------------------------------------------------------------

SECTION 8.09 Guarantee Matters. The Lenders and the Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(a) to release any Lien on collateral (if any) granted to or held by the
Administrative Agent under any Loan Document (i) upon the Maturity Date,
(ii) that is disposed of or to be disposed of as part of or in connection with
any transfer or sale permitted hereunder or under any other Loan Document, or
(iii) subject to Section 9.02, if approved, authorized or ratified in writing by
the Required Lenders or all Lenders, if so required; and

(b) if any Person that is a Guarantor ceases to be required to be a Guarantor as
a result of a transaction permitted hereunder, to release such Guarantor from
its obligations under the applicable Guarantee Agreement.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the authority of the Administrative Agent to release any Lien
on collateral held by such Agent or any Guarantor from its obligations under the
Loan Documents pursuant to this Section.

SECTION 8.10 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, this Agreement or the other
Loan Documents,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, this Agreement
and the other Loan Documents, or

 

92



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments, this Agreement and the other Loan Documents, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement and the other Loan
Documents satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84- 14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement and the
other Loan Documents.

(b) In addition, unless either (x) clause (a)(i) is true with respect to a
Lender or (y) a Lender has provided another representation, warranty and
covenant in accordance with clause (a)(iii), such Lender further (i) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(ii) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent (and not to or for the benefit of the Borrower or any other
Loan Party), that the Administrative Agent is not a fiduciary with respect to
the assets of such Lender involved in such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments, this Agreement and the other Loan Documents (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement or any other Loan Document).

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(a) if to STX or the Borrower, to it at:

Seagate Technology

10200 S. De Anza Blvd.

Cupertino, California 95014

Attention: Walter Chang

Email: walter.chang@seagate.com

 

93



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to The Bank of Nova Scotia:

The Bank of Nova Scotia

GWS Loan Operations

720 King Street West, 2nd Floor

Toronto, Ontario

M5V 2T3

Attn: U.S. Loan Agency Operations

Phone: (212) 225-5706

Fax: (212) 225-5708

E-mail: GWSUSCorp_LoanOps@scotiabank.com

(c) if to an Issuing Bank other than the Administrative Agent (if applicable),
to it at the address or telecopy number set forth separately in writing;

(d) if to a Swingline Lender other than the Administrative Agent (if
applicable), to it at the address or telecopy number set forth separately in
writing;

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Notices and
other communications to the Lenders and any Issuing Bank hereunder may also be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Issuing Bank pursuant to Article II if such Lender or the
applicable Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power under any Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, each
Issuing Bank and the Lenders under the Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by STX or the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section 9.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on STX or the Borrower in any case
shall entitle STX or the Borrower to any other or further notice or demand in
similar or other circumstances.

 

94



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 with respect to any Revolving Increase
Amendment, Section 2.23 with respect to any Maturity Date extension, and
Section 2.13(c), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by STX, the Borrower and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each of STX and the Borrower, if they are parties thereto, and
the Administrative Agent, in each case with the consent of the Required Lenders,
provided that no such agreement shall (i) extend or increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the final maturity of any Loan or the
required date of reimbursement of any LC Disbursement, or any required date for
the payment of any interest or fees payable hereunder, or reduce the amount of,
waive or excuse any such required payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section 9.02 or
the percentage set forth in the definition of the term “Required Lenders” or any
other provision of any Loan Document specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vi) release any Guarantor from its Guarantee under the applicable
Guarantee Agreement (except as expressly provided herein or in such Guarantee
Agreement), or limit its liability in respect of such Guarantee, without the
written consent of each Lender or (vii) change the definition of the term
“Interest Period” to permit the Borrower to select interest periods of 9 or 12
months for Eurodollar Borrowings without the written consent of each Lender
affected thereby, provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, any Issuing
Bank or any Swingline Lender under this Agreement or the Guarantee Agreement
without the prior written consent of the Administrative Agent, such Issuing Bank
or such Swingline Lender, as the case may be.

 

95



--------------------------------------------------------------------------------

In connection with any proposed amendment, modification, waiver or termination
(a “Proposed Change”) to any Loan Document requiring the consent of all affected
Lenders, if the consent of the Required Lenders to such Proposed Change is
obtained, but the consent to such Proposed Change of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not obtained as
described in this Section 9.02(b) being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as the Administrative Agent
is not a Non-Consenting Lender, at the Borrower’s request, any assignee that is
reasonably acceptable to the Administrative Agent (and that is not a
Non-Consenting Lender) shall have the right, with the prior consent of the
Administrative Agent, each Swingline Lender and each Issuing Bank (which consent
(x) shall not be unreasonably withheld or delayed and (y) in the case of any
consent required by any Issuing Bank, shall be deemed to have been given in the
event that such Issuing Bank fails to respond in writing to a request for
consent within two Business Days of receipt thereof), to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Borrower’s request, sell and assign to such assignee, at no expense to such
Non-Consenting Lender (including with respect to any processing and recordation
fees that may be applicable pursuant to Section 9.04(b)(ii)(c), which shall be
paid by the assignee or the Borrower), all the Commitments and Revolving
Exposure of such Non-Consenting Lender for an amount equal to the principal
balance of all Revolving Loans (and funded participations in Swingline Loans and
unreimbursed LC Disbursements) held by such Non-Consenting Lender and all
accrued interest, fees and other amounts with respect thereto through the date
of sale (including amounts under Sections 2.14, 2.15 and 2.16), such purchase
and sale to be consummated pursuant to an executed Assignment and Acceptance in
accordance with Section 9.04(b) (which Assignment and Acceptance need not be
signed by such Non-Consenting Lender). Notwithstanding anything to the contrary
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender and
(ii) no Defaulting Lender shall be included as a Lender for purposes of the
calculation of “Required Lenders” (in either the numerator or the denominator).
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.14 through 2.16 (inclusive) and 9.03, and in each other term of a
Loan Document that expressly survives termination of such Loan Document), such
Lender shall have no other Commitment or other Obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement (and in the case of an Issuing
Bank, all of its LC Exposure has been Cash Collateralized). For the avoidance of
doubt it is understood that any transaction permitted by Section 2.23 shall not
be subject to this Section 9.02.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of one counsel each, in each
applicable jurisdiction, for the Administrative Agent, any Issuing Bank or any
Lender, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

96



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities (including any
Environmental Liability) and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee by any third party or by STX, the Borrower or
any Subsidiary arising out of, in connection with, or as a result of (i) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (ii) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, onto or from
any property currently or formerly owned or operated by STX, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to STX, the
Borrower or any Subsidiary, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by STX, the Borrower or any Subsidiary and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or any Swingline Lender
under clause (a) or (b) of this Section 9.03, each Lender severally agrees to
pay to the Administrative Agent, such Issuing Bank or such Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or such
Swingline Lender in its capacity as such.

(d) To the fullest extent permitted by applicable law, neither STX nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, any Loan Document or any agreement or instrument
contemplated thereby (including the execution, delivery and performance by STX
and the Borrower of such Loan Document, agreement or instrument), any Loan or
Letter of Credit or the use of the proceeds thereof. In addition, no Indemnitee
shall be liable for any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications or other
information transmission systems, except to the extent such damages resulted
from the gross negligence or willful misconduct of such Indemnitee.

 

97



--------------------------------------------------------------------------------

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

(f) No director, officer, employee, stockholder or member, as such, of any Loan
Party shall have any liability for the obligations of such Loan Party under the
Loan Documents or for any claim based on, in respect of or by reason of such
obligations or their creation, provided that the foregoing shall not be
construed to relieve any Loan Party of its obligations under any Loan Document.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (e) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees (other than any natural person or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person, or any Defaulting Lender) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it), provided that except in the
case of an assignment of Loans or Commitments to a Lender or Lender Affiliate,
the Borrower, the Administrative Agent, each Swingline Lender and each Issuing
Bank must give their prior written consent to such assignment (which consent
(x) shall not be unreasonably withheld or delayed and (y) in the case of any
consent required by any Issuing Bank, shall be deemed to have been given in the
event that such Issuing Bank fails to respond in writing to a request for
consent within two Business Days of receipt thereof); and provided further that
no such consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h) or (i) of Section 7.01 has occurred and is continuing.

 

98



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or a Lender Affiliate or an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Commitment (or, after the Commitments have been terminated, Revolving Exposure),
the amount of the Revolving Commitment (or, after the Commitments have been
terminated, Revolving Exposure) of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall be an amount
not less than $5,000,000, unless each of the Borrower and the Administrative
Agent (and, in the case of an assignment of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its Swingline Exposure,
each Swingline Lender) otherwise consent, which consent shall not be
unreasonably withheld or delayed, provided that no such consent of the Borrower
shall be required if an Event of Default under clause (a), (b), (h) or (i) of
Section 7.01 has occurred and is continuing, (B) each partial assignment of one
Class of an assigning Lender’s Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Class of Commitments or Loans, (C) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500,
provided that assignments made pursuant to Section 2.18(b) shall not require the
signature of the assigning Lender to become effective, and (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and any tax forms required by Section 2.16(f).

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section 9.04, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that any
liability of the Borrower to such assignee under Section 2.14, Section 2.15 or
Section 2.16 shall be limited to the amount, if any, that would have been
payable thereunder by the Borrower in the absence of such assignment; and
provided further that an assignee that is a Foreign Lender shall not be entitled
to the benefits of Section 2.16 unless such assignee agrees to comply with the
requirements of Section 2.16(f)), and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Section 2.14, Section 2.15,
Section 2.16 and Section 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (c)(i) of this Section 9.04.

 

99



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and STX, the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 2.16(f) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in clause (b) of this Section 9.04 and any written consent to such
assignment required by clause (b) of this Section 9.04, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
clause.

(d) The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(e) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lenders, sell participations to one or
more banks or other entities (other than any natural person or holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person, or any Defaulting Lender) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it), provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) STX, the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of the Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to clause (f) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.14, Section 2.15 and Section 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.04. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.

 

100



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.16(f) as
though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
the case of any Lender that is a fund that invests in bank loans, such Lender
may, without the consent of the Borrower or the Administrative Agent, assign or
pledge all or any portion of any instrument evidencing its rights as a Lender
under this Agreement to any trustee for, or any other representative of holders
of obligations owed or securities issued by, such fund, as security for such
obligations or securities, provided that any foreclosure or similar action by
such trustee or representative shall be subject to the provisions of this
Section 9.04 concerning assignments.

(g) In the event that S&P or Moody’s shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate deposit ratings or
long-term senior unsecured debt ratings of such Lender (or the parent company
thereof), and the resulting ratings shall be BBB+ or lower by S&P or Baa1 or
lower by Moody’s, then each Swingline Lender and each Issuing Bank shall have
the right, but not the obligation, at its own expense, upon notice to such
Lender, the Administrative Agent and the Borrower and the consent of the
Borrower if such ratings of such proposed replacement are not at least one
rating higher, to replace such Lender with respect to such Lender’s Revolving
Commitment with an assignee (in accordance with and subject to the restrictions
contained in clause (b) above, including the right of the Borrower and the
Administrative Agent to consent to the identity of such assignee (which consent
shall not be unreasonably withheld or delayed)), and such Lender hereby agrees
to transfer and assign without recourse (in accordance with and subject to the
restrictions contained in clause (b) above) all its interests, rights and
obligations in respect of its Revolving Commitment to such assignee, provided,
however, that (i) no such assignment shall conflict with any law, rule and
regulation or order of any Governmental Authority, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts and (iii) the Borrower
or such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b).

 

101



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement, provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan or, except as
provided in the immediately succeeding sentence, affect in any way the
Commitment of the Granting Lender and (ii) if an SPV elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. The
making of a Loan by an SPV hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In the event that an SPV provides all or any part of any Loan,
STX, the Borrower and the Administrative Agent shall continue to deal solely and
directly with the Granting Lender with respect to such Loan, including with
respect to the giving of notices and the delivery of financial statements,
certificates and other documents (including pursuant to Article V) and
information. Each party hereto hereby agrees that no SPV shall be (A) liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender), (B) have any voting rights
under Section 9.02 or Article VII or with respect to any other matter under this
Agreement to which the Lenders are entitled to give their consent (all of which
voting rights shall remain with the Granting Lender) or (C) entitled to receive
any greater amount pursuant to Section 2.14, Section 2.15, Section 2.16 or
Section 9.03 than the Granting Lender would have been entitled to receive in
respect of the amount of any Loan provided by the SPV if the Granting Lender had
in fact made such Loan. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV,
such party will not institute against, or join any other person in instituting
against, such SPV any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings under the laws of the United States or any State
thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.04, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Loans
to the Granting Lender or to any financial institutions (consented to by the
Borrower and the Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. As this
Section 9.04(h) applies to any particular SPV, this Section may not be amended
without the written consent of such SPV.

 

102



--------------------------------------------------------------------------------

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower (solely for tax purposes), maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Loan Document Obligations (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Loan Document Obligations) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other Obligation is in registered form
under Section 5f.103-1(c) and Proposed Section 1.163-5(b) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to any Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Section 2.14, Section 2.15, Section 2.16 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or Adobe .pdf transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

103



--------------------------------------------------------------------------------

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower then existing under this Agreement (to the extent
such obligations of the Borrower are then due and payable (by acceleration or
otherwise)) held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured or are owed to a branch or office of such Lender different from
the branch or office holding such deposit or obligated on such Indebtedness. The
applicable Lender shall notify the Borrower and the Administrative Agent of such
setoff and application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 9.08. The rights of each Lender and its Affiliates under this
Section 9.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender and its Affiliates may have.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

(b) Each of STX and the Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in any Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
any Loan Document against STX, the Borrower or their respective properties in
the courts of any jurisdiction.

 

104



--------------------------------------------------------------------------------

(c) Each of STX and the Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to any Loan Document in any court referred
to in clause (b) of this Section 9.09. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law. Each of STX and the Borrower hereby irrevocably
appoint Seagate Technology (US) as agent for service of process in the United
States and Seagate Technology (US) hereby accepts such appointment and agrees
that its address for purposes of this clause and similar clauses in the U.S.
Guarantee Agreement is that set forth in Section 9.01(a). Seagate Technology
(US) agrees that its appointment is irrevocable so long as any Obligations
remain outstanding under this Agreement, and that it shall give the
Administrative Agent at least 10 Business Days’ notice of any change to its
address upon which service of process can be made on it pursuant to this
Section. In any event, the address at which service of process can be made shall
be an address located in New York or California.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

105



--------------------------------------------------------------------------------

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory authority,
(c) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to any Loan Document or the enforcement of rights
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 9.12 (or an agreement to be bound by the
provisions of this Section 9.12), to (i) any assignee of, Participant in, or
credit insurance provider for, or any prospective assignee, Participant or
credit insurance provider, in any of its rights or obligations under this
Agreement or (ii) any actual or prospective direct or indirect contractual
counterparties in swap or other derivative agreements or such contractual
counterparties’ professional advisors, (g) with the consent of the Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than STX or the Borrower or (i) to any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender. In the
case of any disclosure of Information pursuant to clause (c) or clause (e) of
the preceding sentence, the Administrative Agent will inform the Borrower of
such disclosure of which it has knowledge and to the extent it is not prohibited
under applicable law from notifying the Borrower. For the purposes of this
Section 9.12, the term “Information” means all information received from STX or
the Borrower relating to STX or the Borrower or their business, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by STX or the
Borrower. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or LC
Disbursement or participation therein in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan or LC Disbursement or participation therein but were not
payable as a result of the operation of this Section 9.13 shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or LC
Disbursements or participations therein or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

106



--------------------------------------------------------------------------------

SECTION 9.14 Judgment Currency.

(a) The Borrower’s obligations hereunder and the Borrower’s and STX’s
obligations under the other Loan Documents to make payments in dollars (the
“Obligation Currency”) shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, an
Issuing Bank’s or a Lender of the full amount of the Obligation Currency
expressed to be payable to the Administrative Agent, such Issuing Bank or such
Lender under the Loan Documents. If, for the purpose of obtaining or enforcing
judgment against the Borrower in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (as quoted by the Administrative Agent or, if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower and STX covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency that could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining the rate of exchange for this Section 9.14, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

SECTION 9.15 USA PATRIOT Act. Each Lender hereby notifies STX and the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies STX and the
Borrower, which information includes the name and address of STX and the
Borrower and other information that will allow such Lender to identify STX and
the Borrower in accordance with the USA PATRIOT Act.

SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

 

107



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAGATE HDD CAYMAN

By:

 

     

 

Name:

 

Michael J. Small

 

Title:

 

Vice President and Assistant Secretary

By:

 

     

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

/s/ William David Mosley

 

Name:

 

William David Mosley

 

Title:

 

Chief Executive Officer

By:

 

/s/ Gianluca Romano

 

Name:

 

Gianluca Romano

 

Title:

 

Chief Financial Officer and Executive Vice President

SEAGATE TECHNOLOGY (US) HOLDINGS, INC., solely for purposes of the last sentence
of Section 9.09(d)

By:

 

     

 

Name:

 

Michael J. Small

 

Title:

 

Vice President

By:

 

     

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAGATE HDD CAYMAN

By:

 

/s/ Michael J. Small

 

Name:

 

Michael J. Small

 

Title:

 

Vice President and Assistant Secretary

By:

 

     

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

     

 

Name:

 

William David Mosley

 

Title:

 

Chief Executive Officer

By:

 

     

 

Name:

 

Gianluca Romano

 

Title:

 

Chief Financial Officer and Executive Vice President

SEAGATE TECHNOLOGY (US) HOLDINGS, INC., solely for purposes of the last sentence
of Section 9.09(d)

By:

 

/s/ Michael J. Small

 

Name:

 

Michael J. Small

 

Title:

 

Vice President

By:

 

     

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SEAGATE HDD CAYMAN

By:

 

     

 

Name:

 

Michael J. Small

 

Title:

 

Vice President and Assistant Secretary

By:

 

/s/ Walter Chang

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

SEAGATE TECHNOLOGY PUBLIC LIMITED COMPANY

By:

 

     

 

Name:

 

William David Mosley

 

Title:

 

Chief Executive Officer

By:

 

     

 

Name:

 

Gianluca Romano

 

Title:

 

Chief Financial Officer and Executive Vice President

SEAGATE TECHNOLOGY (US) HOLDINGS, INC., solely for purposes of the last sentence
of Section 9.09(d)

By:

 

     

 

Name:

 

Michael J. Small

 

Title:

 

Vice President

By:

 

/s/ Walter Chang

 

Name:

 

Walter Chang

 

Title:

 

Assistant Treasurer

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, in its capacity as Administrative Agent and a Lender

By:

 

/s/ Jason Rinne

 

Name:

 

Jason Rinne

 

Title:

 

Director

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Jeannette Lu

 

Name:

 

Jeannette Lu

 

Title:

 

Director

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

BNP Paribas

By:

 

/s/ Christopher Sked

 

Name:

 

Christopher Sked

 

Title:

 

Managing Director

By:

 

/s/ Karim Remtoula

 

Name:

 

Karim Remtoula

 

Title:

 

Vice President

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.

By:

 

/s/ Michael King

 

Name:

 

Michael King

 

Title:

 

Authorized Signatory

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.

By:

 

/s/ Matthew Hillman

 

Name:

 

Matthew Hillman

 

Title:

 

Vice President

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

By:

 

/s/ Lacy Houstoun

 

Name:

 

Lacy Houstoun

 

Title:

 

Director

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.

By:

 

/s/ Aleem Shamji

 

Name:

 

Aleem Shamji

 

Title:

 

Director

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:

 

/s/ Matt S. Scullin

 

Name:

 

Matt S. Scullin

 

Title:

 

Senior Vice President

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

DBS BANK LTD.

By:

 

/s/ Erny Ismail

 

Name:

 

Erny Ismail

 

Title:

 

Vice President

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Donna DeMagistris

  Name:   Donna DeMagistris   Title:   Authorized Signatory

 

[Signature page of the Credit Agreement]



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, LOS ANGELES AGENCY By:  

/s/: Eriberto De Guzman

  Name:   Eriberto De Guzman   Title:   Managing Director & Country Manager By:
 

/s/ Robert Hartinger

  Name:   Robert Hartinger   Title:   Executive Director

 

[Signature page of the Credit Agreement]